Exhibit 10.1

EXECUTION VERSION

CERTAIN INFORMATION IDENTIFIED BY BRACKETED ASTERISKS ([* * *]) HAS BEEN OMITTED
FROM THIS EXHIBIT BECAUSE IT IS BOTH NOT MATERIAL AND WOULD BE COMPETITIVELY
HARMFUL IF PUBLICLY DISCLOSED.

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of July 6,
2020, by and among Unum Therapeutics Inc., a Delaware corporation (the
“Company”), and each purchaser identified on Annex A hereto (each, including its
successors and assigns, a “Purchaser” and collectively, the “Purchasers”).

RECITALS

A. The Company and each Purchaser is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “Commission”) under the
Securities Act.

B. Each Purchaser, severally and not jointly, wishes to purchase, and the
Company wishes to issue and sell, upon the terms and conditions stated in this
Agreement, an aggregate of 118,637 shares (the “Securities”) of Series A
Non-Voting Convertible Preferred Stock, par value $0.001 per share (the “Series
A Preferred Stock”) of the Company, having the designation, preferences,
conversion or other rights, voting powers, restrictions, limitations as to
dividends, qualifications and terms and conditions as specified in the
Certificate of Designations, substantially in the form attached hereto as
Exhibit A (the “Certificate of Designations”), which will be convertible into
shares (the “Conversion Shares”) of the Company’s common stock, par value $0.001
per share (“Common Stock”), in accordance with the terms set forth in the
Certificate of Designations.

C. Pursuant to the terms and conditions of the Certificate of Designations, the
conversion of the Series A Preferred Stock shall be subject to receipt of the
Requisite Stockholder Approval (as defined therein).

D. The Company has engaged Jefferies LLC as its exclusive placement agent (the
“Placement Agent”) for the offering of the Securities on a “best efforts” basis.

E. Prior to the Closing: (i) the parties hereto shall execute and deliver a
Registration Rights Agreement, substantially in the form attached hereto as
Exhibit B (the “Registration Rights Agreement”), pursuant to which, among other
things, the Company will agree to provide certain registration rights with
respect to the Conversion Shares under the Securities Act and the rules and
regulations promulgated thereunder and applicable state securities laws and
(ii) the Company shall file with the Delaware Secretary of State the Certificate
of Designations, duly executed by an officer of the Company.

F. Concurrent with the execution and delivery of this Agreement, the Company is
entering into an Agreement and Plan of Merger by and among the Company, Utah
Merger Sub 1 LLC (the “First Merger Sub”), Utah Merger Sub 2 LLC (the “Second
Merger Sub”), and Kiq, LLC (“Kiq”), in substantially the form attached hereto as
Exhibit H attached hereto (the “Merger Agreement”), the Company and Kiq intend
to effect a merger of First Merger Sub with and into the Company (the “First
Merger”) in accordance with this Merger Agreement. Upon consummation of the
First Merger, the First Merger Sub will cease to exist and Kiq will become a
wholly owned subsidiary of the Company. Immediately following the First Merger
and as part of the same overall transaction as the First Merger, Kiq will merge
with and into Second Merger Sub (the “Second Merger” and, together with the
First Merger, the “Merger”), with Second Merger Sub being the surviving entity
of the Second Merger.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:



--------------------------------------------------------------------------------

ARTICLE I.

DEFINITIONS

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms shall have the meanings
indicated in this Section 1.1:

“Acquiring Person” has the meaning set forth in Section 4.5.

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or, to the Company’s Knowledge, threatened in writing against the Company, any
subsidiary or any of their respective properties or any officer, director or
employee of the Company or any subsidiary acting in his or her capacity as an
officer, director or employee before or by any U.S. federal, state, county,
local or non-U.S. court, arbitrator, governmental or administrative agency,
regulatory authority, stock market, stock exchange or trading facility.

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act. With respect to a Purchaser,
any investment fund or managed account that is managed on a discretionary basis
by the same investment manager as such Purchaser will be deemed to be an
Affiliate of such Purchaser.

“Agreement” has the meaning set forth in the Preamble.

“Board of Directors” means the board of directors of the Company.

“Business Day” means any day except Saturday, Sunday, any day which is a federal
legal holiday in the United States or any day on which banking institutions in
the State of New York are authorized or required by law or other governmental
action to close.

“Certificate of Designations” has the meaning set forth in the Recitals.

“Closing” means the closing of the purchase and sale of the Securities pursuant
to this Agreement.

“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all of the
conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2 hereof are satisfied or
waived, as the case may be, or such other date as the parties may agree.

“Commission” has the meaning set forth in the Recitals.

“Company” has the meaning set forth in the Preamble.

“Company Counsel” means Goodwin Procter LLP, with offices at 100 Northern Ave,
Boston, MA 02210.

“Company Deliverables” has the meaning set forth in Section 2.2(a).

“Company’s Knowledge” means with respect to any statement made to the Company’s
Knowledge, that the statement is based upon the actual knowledge of the
executive officers or directors of the Company having responsibility for the
matter or matters that are the subject of the statement. With respect to any
matters relating to Intellectual Property, such awareness or reasonable
expectation to have knowledge does not require any such individual to conduct or
have conducted or obtain or have obtained any freedom to operate opinions of
counsel or any Intellectual Property rights clearance searches.

 

2



--------------------------------------------------------------------------------

“Contract” means, with respect to any Person, any written agreement, contract,
subcontract, lease (whether for real or personal property), mortgage, license,
or other legally binding commitment or undertaking of any nature to which such
Person is a party or by which such Person or any of its assets are bound or
affected under applicable Law.

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Effect” means any effect, change, event, circumstance or development.

“Effective Date” means the date on which the initial Registration Statement
required by Section 2(a) of the Registration Rights Agreement is first declared
effective by the Commission.

“Employee Plan” means any Employee Plan that the Company or any of its
Subsidiaries (i) sponsors, maintains, administers, or contributes to, or
(ii) provides benefits under or through, or (iii) has any obligation to
contribute to or provide benefits under or through, or (iv) with respect to
which have any liability, or (v) utilizes to provide benefits to or otherwise
cover any current or former employee, officer, director or other service
provider of the Company or any of its Subsidiaries (or their spouses,
dependents, or beneficiaries).

“Encumbrance” means any lien, pledge, hypothecation, charge, mortgage, security
interest, lease, exclusive license, option, easement, reservation, servitude,
adverse title, claim, infringement, interference, option, right of first
refusal, preemptive right, community property interest or restriction or
encumbrance of any nature (including any restriction on the voting of any
security, any restriction on the transfer of any security or other asset, any
restriction on the receipt of any income derived from any asset, any restriction
on the use of any asset and any restriction on the possession, exercise or
transfer of any other attribute of ownership of any asset).

“Environmental Laws” has the meaning set forth in Section 3.1(cc).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

“Governmental Authority” means any: (a) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature,
(b) federal, state, local, municipal, foreign, supra-national or other
government, (c) governmental or quasi-governmental authority of any nature
(including any governmental division, department, agency, commission, bureau,
instrumentality, official, ministry, fund, foundation, center, organization,
unit, body or entity and any court or other tribunal, and for the avoidance of
doubt, any taxing authority) or (d) self-regulatory organization (including
Nasdaq).

“Intellectual Property Rights” has the meaning set forth in Section 3.1(n).

“Irrevocable Transfer Agent Instructions” means, with respect to the Company,
the Irrevocable Transfer Agent Instructions, in substantially the form of
Exhibit D, executed by the Company and delivered to and acknowledged in writing
by the Transfer Agent.

 

3



--------------------------------------------------------------------------------

“Law” means any federal, state, national, supra-national, foreign, local or
municipal or other law, statute, constitution, principle of common law,
resolution, ordinance, code, edict, decree, rule, regulation, ruling or
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Authority (including
under the authority of Nasdaq or the Financial Industry Regulatory Authority).

“Material Adverse Change” has the meaning set forth in Section 3.1(j).

“Material Adverse Effect” means any Effect, individually or together with any
other Effect, that has had, has, or would reasonably be expected to have a
material adverse effect on the business, financial condition, assets,
liabilities or results of operations of the Company or its subsidiaries, taken
as a whole; provided, however, that Effects arising or resulting from the
following shall not be taken into account in determining whether there has been
a Material Adverse Effect: (a) the announcement or disclosure of the sale of the
Securities or other transactions contemplated by this Agreement, (b) the taking
of any action, or the failure to take any action, by the Company that is
required to comply with the terms of this Agreement, (c) any natural disaster or
epidemics, pandemics or other force majeure events, or any act or threat of
terrorism or war, any armed hostilities or terrorist activities (including any
escalation or general worsening of any of the foregoing) anywhere in the world
or any governmental or other response or reaction to any of the foregoing,
(d) any change in GAAP or applicable Law or the interpretation thereof,
(e) general economic or political conditions or conditions generally affecting
the industries in which the Company and its subsidiaries operate or (f) any
change in the cash position of the Company and its subsidiaries which results
from operations in the ordinary course of business; except in each case with
respect to clauses (c), (d) and (e), to the extent disproportionately affecting
the Company and its subsidiaries, taken as a whole, relative to other similarly
situated companies in the industries in which the Company and its subsidiaries
operate.

“Nasdaq” means The Nasdaq Stock Market.

“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.

“Outside Date” means the thirtieth day following the date of this Agreement.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Placement Agent” has the meaning set forth in the Recitals.

“Press Release” has the meaning set forth in Section 4.4.

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be the Nasdaq Global Select Market.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Purchase Price” has the meaning set forth in Section 2.1.

“Purchaser” or “Purchasers” has the meaning set forth in the Recitals.

“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).

 

4



--------------------------------------------------------------------------------

“Registration Rights Agreement” has the meaning set forth in the Recitals.

“Registrable Securities” has the meaning set forth in the Registration Rights
Agreement.

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Registrable Securities.

“Regulation D” has the meaning set forth in the Recitals.

“Required Approvals” has the meaning set forth in Section 3.1(e).

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Reports” has the meaning set forth in Section 3.1(g).

“Secretary’s Certificate” has the meaning set forth in 2.3(a)(vii).

“Securities” has the meaning set forth in the Recitals.

“Securities Act” has the meaning set forth in the Recitals.

“Series A Preferred Stock” has the meaning set forth in the Recitals, and also
includes any other class of securities into which the Series A Preferred Stock
may hereafter be reclassified or changed into.

“Short Sales” include, without limitation, (i) all “short sales” as defined in
Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and all types of direct and indirect stock pledges, forward
sale contracts, options, puts, calls, short sales, swaps, “put equivalent
positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements (including on a total return basis), and (ii) sales and other
transactions through non-U.S. broker dealers or non-U.S. regulated brokers (but
shall not be deemed to include the location and/or reservation of borrowable
shares of Common Stock).

“Subscription Amount” means, with respect to each Purchaser, the aggregate
amount to be paid for the Securities purchased hereunder as indicated on Annex A
opposite such Purchaser’s name, in United States dollars and in immediately
available funds.

“Subsidiary” means any subsidiary of the Company, and shall, where applicable,
include any subsidiary of the Company formed or acquired after the date hereof.

“Trading Affiliate” has the meaning set forth in Section 3.2(h).

“Trading Day” means a day on which the principal Trading Market is open for
business.

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
American, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, or the New York Stock Exchange (or any successors to any of the
foregoing).

 

5



--------------------------------------------------------------------------------

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Registration Rights Agreement, the Irrevocable Transfer
Agent Instructions and any other documents or agreements explicitly contemplated
hereunder.

“Transfer Agent” means Computershare Trust Company, N.A., the current transfer
agent of the Company, or any successor transfer agent for the Company.

ARTICLE II.

PURCHASE AND SALE

2.1 Purchase and Sale. On the Closing Date, upon the terms and subject to the
conditions set forth herein, the Company will issue and sell to the Purchasers,
and the Purchasers will purchase, severally and not jointly, the number of
Securities set forth opposite the name of such Purchaser under the heading
“Number of Securities Purchased” on Annex A attached hereto for an aggregate
purchase price of $104,400,000 (the “Purchase Price”).

2.2 Closing.

(a) Closing. Upon the satisfaction of the conditions set forth in Article V, the
closing of the purchase and sale of the Securities (the “Closing”) shall take
place remotely via exchange of executed documents and funds on the third (3rd)
Business Day after the date hereof, or at such other time and place as the
Company may designate by notice to the Purchasers (such date and time being
referred to herein as the “Closing Date”).

(b) Payment. On or prior to the Closing Date, each Purchaser shall deliver to
the Company the Subscription Amount via wire transfer of immediately available
funds to an account designated in writing by the Company or by other means
approved by the Company on or prior to the Closing Date. At the Closing,
following the receipt by the Company of the entire portion of the Subscription
Amount payable by a Purchaser, the Company shall deliver to such Purchaser
copies of (a) a certificate evidencing the number of Securities set forth
opposite such Purchaser’s name on Annex A, registered in the name of such
Purchaser and bearing the legend set forth in Section 4.1(b) (the original of
such certificate to be delivered to such Purchaser as promptly as practicable
after the Closing Date but in no event more than three (3) Business Days after
the Closing Date) and (b) a certificate from the Secretary of State of the State
of Delaware evidencing the filing of the Certificate of Designations
substantially in the form attached hereto as Exhibit A.

2.3 Closing Deliverables.

(a) On or prior to the Closing, the Company shall issue, deliver or cause to be
delivered to each Purchaser the following (the “Company Deliverables”):

(i) this Agreement, duly executed by the Company;

(ii) evidence of the issuance of the Securities in the name of the Purchasers by
book entry on the stock ledger of the Company (or, if the Securities are to be
represented in certificated form, a certificate representing the Securities in
the name of such Purchaser as set forth on the Stock Certificate Questionnaire
included as Exhibit C hereto (the “Stock Certificate”)).

(iii) a legal opinion of Company Counsel, dated as of the Closing Date and in
form and substance reasonably satisfactory to the Purchasers, executed by such
counsel and addressed to the Purchasers and the Placement Agent;

 

6



--------------------------------------------------------------------------------

(iv) the Registration Rights Agreement, duly executed by the Company;

(v) duly executed Irrevocable Transfer Agent Instructions acknowledged in
writing by the Transfer Agent instructing the Transfer Agent to deliver, on an
expedited basis, a certificate evidencing a number of Securities equal to such
Purchaser’s Subscription Amount divided by the Purchase Price, registered in the
name of such Purchaser;

(vi) the Company shall have filed with Nasdaq a Notification Form: Listing of
Additional Shares for the listing of the Securities and the Conversion Shares
and shall have received confirmation from Nasdaq that it has completed its
review of such form with no objections to the transactions contemplated herein.

(vii) a certificate of the Secretary of the Company (the “Secretary’s
Certificate”), dated as of the Closing Date, (a) certifying the resolutions
adopted by the Board of Directors of the Company or a duly authorized committee
thereof approving the transactions contemplated by this Agreement and the other
Transaction Documents and the issuance of the Securities and the Conversion
Shares, (b) certifying the current versions of the certificate of incorporation,
as amended, and bylaws of the Company and (c) certifying as to the signatures
and authority of persons signing the Transaction Documents and related documents
on behalf of the Company, in substantially the form attached hereto as Exhibit
E;

(viii) the Compliance Certificate referred to in Section 5.1(h);

(ix) a certificate evidencing the formation and good standing of the Company
issued by the Secretary of State of the State of Delaware, as of a date within
three (3) Business Days of the Closing Date;

(x) a certificate evidencing the Company’s qualification as a foreign
corporation and good standing issued by the Secretary of State (or comparable
office) of each jurisdiction in which the Company is qualified to do business as
a foreign corporation, as of a date within three (3) Business Days of the
Closing Date; and

(xi) a certified copy of the Certificate of Designations, as filed with the
Secretary of State of the State of Delaware.

(b) On or prior to the Closing, each Purchaser shall deliver or cause to be
delivered to the Company the following (the “Purchaser Deliverables”):

(i) this Agreement, duly executed by such Purchaser;

(ii) its Subscription Amount, in United States dollars and in immediately
available funds, in the amount set forth in the “Aggregate Purchase Price
(Subscription Amount)” column opposite each Purchaser’s name in the table set
forth on Annex A by wire transfer to the Company;

(iii) the Registration Rights Agreement, duly executed by such Purchaser;

(iv) a fully completed and duly executed Selling Stockholder Questionnaire in
the form attached as Annex B to the Registration Rights Agreement; and

(v) a fully completed and duly executed Stock Certificate Questionnaire in the
form attached hereto as Exhibit C.

 

7



--------------------------------------------------------------------------------

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company. Except as previously
disclosed in the SEC Reports (as defined below), the Company hereby represents
and warrants the following as of the date hereof and the Closing Date (except
for the representations and warranties that speak as of a specific date, which
shall be made as of such date) to each of the Purchasers and to the Placement
Agent:

(a) Due Organization; Subsidiaries. Each of the Company and its subsidiaries is
a corporation or limited liability company duly incorporated or formed, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization and has all necessary corporate power and
authority: (i) to conduct its business in the manner in which its business is
currently being conducted, (ii) to own or lease and use its property and assets
in the manner in which its property and assets are currently owned or leased and
used and (iii) to perform its obligations under all Contracts by which it is
bound. All of the Company’s Subsidiaries are wholly owned by the Company. Each
of the Company and its subsidiaries is licensed and qualified to do business,
and is in good standing (to the extent applicable in such jurisdiction), under
the Laws of all jurisdictions where the nature of its business in the manner in
which its business is currently being conducted requires such licensing or
qualification other than in jurisdictions where the failure to be so qualified
individually or in the aggregate would not be reasonably expected to have a
Material Adverse Effect.

(b) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into the Transaction Documents and,
subject to receipt of the Requisite Stockholder Approval, to consummate the
transactions contemplated hereby or thereby. Subject to the receipt of the
Requisite Stockholder Approval, all corporate action on the part of the Company,
its directors and stockholders necessary for the authorization, execution, sale,
issuance and delivery of the Securities and the Conversion Shares contemplated
herein has been taken. Each of the Transaction Documents to which the Company is
a party have been (or upon delivery will have been) duly executed and delivered
by the Company and is, or when delivered in accordance with the terms hereof or
thereof, will constitute the legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its respective terms, except
(i) as such enforceability may be limited by applicable bankruptcy,
examinership, insolvency, reorganization, moratorium, liquidation or similar
laws relating to, or affecting generally the enforcement of, creditors’ rights
and remedies or by other equitable principles of general application, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

(c) No Conflicts. The execution, delivery and performance by the Company of the
Transaction Documents to which it is a party and the issuance, sale and delivery
of the Securities to be sold by the Company under the Transaction Documents
(including, subject to the Company obtaining Requisite Stockholder Approval, the
issuance of Conversion Shares upon the conversion of the Securities), the
performance by the Company of its obligations under the Transaction Documents
and the consummation of the transactions contemplated hereby or thereby
(including without limitation, the issuance of the Securities and the
reservation for issuance of the Conversion Shares) do not and will not
(a) conflict with, result in the breach or violation of, or constitute (with or
without the giving of notice or the passage of time or both) a violation of, or
default under, (i) any bond, debenture, note or other evidence of indebtedness,
or under any lease, license, franchise, permit, indenture, mortgage, deed of
trust, loan agreement, joint venture or other agreement or instrument to which
the Company or any of its Subsidiaries is a party or by which it or its
properties may be bound or affected, (ii) the Company’s restated certificate of
incorporation, as amended and as in effect on the date hereof (the “Certificate
of Incorporation”), the Company’s bylaws, as amended and as in effect on the
date hereof (the “Bylaws”), or the equivalent document with respect to any of
the Company’s Subsidiaries, as amended and as in effect on the date hereof, or
(iii) subject to the Requisite

 

8



--------------------------------------------------------------------------------

Stockholder Approval, any statute or law, judgment, decree, rule, regulation,
ordinance or order of any court or governmental or regulatory body (including
the Nasdaq), governmental agency, arbitration panel or authority applicable to
the Company, any of its subsidiaries or their respective properties, except in
the case of clauses (i) and (iii) for such conflicts, breaches, violations or
defaults that would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(d) Filings, Consents and Approvals. Except for any Current Report on Form 8-K,
Notice of Exempt Offering of Securities on Form D to be filed by the Company in
connection with the transaction contemplated hereby, any required filing with
the Nasdaq and the Required Stockholder Approval and the registration statement
required to be filed by the Registration Rights Agreement, neither the Company
nor any of its Subsidiaries is required to give any notice to, or make any
filings with, or obtain any authorization, consent, or approval of any
government or governmental agency in order to consummate the transactions
contemplated by the Transaction Documents. Assuming the accuracy of the
representations of the Purchasers in Section 3.2, no consent, approval,
authorization or other order of, or registration, qualification or filing with,
any court, regulatory body, administrative agency, self-regulatory organization,
stock exchange or market (including Nasdaq), or other governmental body is
required for the execution and delivery of the Transaction Documents, the valid
issuance, sale and delivery of the Securities to be sold pursuant to the
Transaction Documents (including, subject to the Company obtaining the Requisite
Stockholder Approval, the issuance of Conversion Shares upon conversion of the
Securities) other than such as have been or will be made or obtained, or for any
securities filings required to be made under federal or state securities laws
applicable to the offering of the Securities or the issuance of Conversion
Shares upon conversion of the Securities (other than the Requisite Stockholder
Approval and filings that have been made, or will be made, pursuant to the rules
and regulations of Nasdaq). The Company and its Subsidiaries are unaware of any
facts or circumstances that might prevent the Company from obtaining or
effecting any of the registration, application or filings pursuant to this
Section 3.1(d).

(e) Issuance of the Securities. The issuance of the Securities has been duly
authorized and the Securities, when issued and paid for in accordance with the
terms of the Transaction Documents, will be duly and validly issued, fully paid
and nonassessable and free and clear of any Encumbrances, preemptive rights or
restrictions (other than as provided in this Agreement or any restrictions on
transfer generally imposed under applicable securities laws). Subject to receipt
of the Requisite Stockholder Approval, the Conversion Shares, when issued in
accordance with the terms of the Certificate of Designations, will be duly
authorized, validly issued, fully paid and non-assessable, and shall be free and
clear of any encumbrances, preemptive rights or restrictions (other than as
provided in this Agreement or any restrictions on transfer generally imposed
under applicable securities laws). Upon receipt of the Requisite Stockholder
Approval, the Company shall have reserved such number of shares of Common Stock
sufficient to enable the full conversion of all of the Securities.

(f) Capitalization.

(i) As of July 2, 2020 (the “Capitalization Date”), the authorized capital stock
of the Company consisted of (i) 10,000,000 shares of preferred stock, par value
$0.001 per share (the “Preferred Stock”), none of which were issued and
outstanding and (ii) 150,000,000 shares of Common Stock, 31,195,114 shares of
which were issued and outstanding. The Preferred Stock and the Common Stock are
collectively referred to herein as the “Capital Stock.” All of the issued and
shares of Capital Stock have been duly authorized and validly issued, and are
fully paid and nonassessable and are free of any Encumbrances. As of the
Capitalization Date, the Company has reserved 8,676,700 shares of Common Stock
for issuance under the Company’s 2015 Stock Incentive Plan, as amended (the
“2015 Plan”) and the Company’s 2018 Stock Option and Incentive Plan (the “2018
Plan” and, together with the 2015 Plan, the “Stock Plans”), of which 1,843,809
shares have been issued and are currently outstanding, 1,970,154 shares have
been reserved for issuance upon exercise or settlement of Company options and
restricted stock units,

 

9



--------------------------------------------------------------------------------

as applicable, granted under the Stock Plans and 4,862,737 shares remain
available for future issuance pursuant to the Stock plans. As of the date
hereof, the Company has reserved 921,211 shares of Common Stock for future
issuance pursuant to the Company’s Employee Stock Purchase Plan (of which 90,184
shares have been issued and are currently outstanding). As of the date hereof,
the Company has declared a distribution of one contingent value right for each
outstanding share of Common Stock as of immediately prior to the closing of the
Merger, representing the right to receive contingent payments, payable in cash
or Common Stock, upon the occurrence of certain events relating to the sale of
the Company’s non-cash assets (the “CVRs”).. After giving effect to the Merger
and the issuance of the Securities, the Company will have 164,000 shares of
Series A Preferred Stock authorized, 163,324 of which will be issued and
outstanding. All of the outstanding share capital of the Company has been duly
authorized and validly issued, are fully paid and nonassessable. None of the
outstanding shares of the Company were issued in violation of any preemptive
rights, rights of first refusal or other similar rights to subscribe for or
purchase securities of the Company. Except as otherwise set forth in this
Agreement or in the Merger Agreement, as of the date hereof there are no
outstanding options, warrants, rights (including conversion or preemptive
rights), agreements, arrangements or commitments of any character, whether or
not contingent, relating to the issued or unissued Capital Stock of the Company
or obligating the Company to issue or sell any share of Capital Stock of, or
other equity interest in, the Company.

(ii) Effective as of the consummation of the Merger, Kiq will be a wholly- owned
subsidiary of the Company.

(g) SEC Reports; Disclosure Materials. The Company has filed or furnished, as
applicable, on a timely basis all forms, statements, certifications, reports and
documents required to be filed or furnished by it with the Commission under the
Exchange Act or the Securities Act since January 1, 2018 (the “SEC Reports”). As
of the time it was filed with the Commission (or, if amended or superseded by a
filing prior to the date of this Agreement, then on the date of such filing),
each of the SEC Reports complied in all material respects with the applicable
requirements of the Securities Act or the Exchange Act (as the case may be) and
as of the time they were filed, none of the SEC Reports contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

(h) Financial Statements. As of their respective filing dates, the financial
statements (including any related notes) contained or incorporated by reference
in the SEC Reports (i) complied as to form in all material respects with the
Securities Act and the Exchange Act, as applicable, and the published rules and
regulations of the Commission applicable thereto, (ii) were prepared in
accordance with GAAP (except as may be indicated in the notes to such financial
statements or, in the case of unaudited financial statements, as permitted by
Form 10-Q of the Commission, and except that the unaudited financial statements
may not contain footnotes and are subject to normal and recurring year-end
adjustments that are not reasonably expected to be material in amount) applied
on a consistent basis unless otherwise noted therein throughout the periods
indicated and (iii) fairly present, in all material respects, the consolidated
financial position of the Company as of the respective dates thereof and the
results of operations and cash flows of the Company for the periods covered
thereby. Other than as expressly disclosed in the SEC Reports filed prior to the
date hereof, there has been no material change in the Company’s accounting
methods or principles that would be required to be disclosed in the Company’s
financial statements in accordance with GAAP. Except as set forth in the
consolidated financial statements of the Company included in the SEC Reports
filed prior to the date hereof, the Company has not incurred any liabilities,
contingent or otherwise, except those incurred in the ordinary course of
business, consistent (as to amount and nature) with past practices since the
date of such financial statements, none of which, individually or in the
aggregate, have had or would reasonably be expected to have a Material Adverse
Effect. The books of account and other financial records of the Company and each
of its Subsidiaries are true and complete in all material respects.

 

10



--------------------------------------------------------------------------------

(i) Independent Accountants. PricewaterhouseCoopers LLP, who have certified
certain financial statements of the Company and delivered their report with
respect to the audited financial statements included in the SEC Reports, has at
all times since the date of enactment of the Sarbanes-Oxley Act been (i) a
registered public accounting firm (as defined in Section 2(a)(12) of the
Sarbanes-Oxley Act), (ii) to the Knowledge of the Company, “independent” with
respect to the Company within the meaning of Regulation S-X under the Exchange
Act and (iii) to the Knowledge of the Company, in compliance with subsections
(g) through (l) of Section 10A of the Exchange Act and the rules and regulations
promulgated by the Commission and the Public Accounting Oversight Board
thereunder.

(j) Absence of Certain Changes. Since March 31, 2020, there has been no material
adverse change to, and no material adverse development in, the business,
properties, operations, condition (financial or otherwise), results of
operations or prospects of the Company or its Subsidiaries. Since March 31,
2020, neither the Company nor any of its Subsidiaries has (i) declared or paid
any dividends, other than the CVRs, (ii) sold any material assets, individually
or in the aggregate, outside of the ordinary course of business or (iii) had
material capital expenditures, individually or in the aggregate, outside of the
ordinary course of business. Neither the Company nor any of its Subsidiaries has
taken any steps to seek protection pursuant to any bankruptcy law nor does the
Company have any knowledge or reason to believe that its creditors intend to
initiate involuntary bankruptcy proceedings or any actual knowledge of any fact
that would reasonably lead any such creditor to do so. The Company and its
Subsidiaries, individually and on a consolidated basis, are not as of the date
hereof, and after giving effect to the transactions contemplated hereby to occur
at the Closing, will not be Insolvent (as defined below). For purposes of this
Section 3.1(j), “Insolvent” means, with respect to any Person, (i) the present
fair saleable value of such Person’s assets is less than the amount required to
pay such Person’s total Indebtedness, (ii) such Person is unable to pay its
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (iii) such Person intends to incur or
believes that it will incur debts that would be beyond its ability to pay as
such debts mature or (iv) such Person has unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted.

(k) Litigation. There is no action, suit, proceeding or investigation pending
or, to the Company’s Knowledge, currently threatened in writing against the
Company or any of its directors and officers that questions the validity of the
Transaction Documents or the right of the Company to enter into the Transaction
Documents or to consummate the transactions contemplated hereby. There is no
action, suit, proceeding or investigation pending or, to the Company’s
knowledge, currently threatened in writing against the Company or any Subsidiary
or any of their respective directors and officers which would have, either
individually or in the aggregate, a Material Adverse Effect.

(l) Conduct of Business; Regulatory Permits. Neither the Company nor any of its
Subsidiaries is in violation of any term of or in default under its Certificate
of Incorporation, any certificate of designations of any outstanding series of
preferred stock of the Company or the Bylaws or their organizational charter or
bylaws, respectively. Neither the Company nor any of its Subsidiaries is in
violation of any judgment, decree or order or any statute, ordinance, rule or
regulation applicable to the Company or its Subsidiaries, and neither the
Company nor any of its Subsidiaries will conduct its business in violation of
any of the foregoing, except for possible violations which would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Without limiting the generality of the foregoing, except as
disclosed in the SEC Reports, the Company is not in violation of any of the
rules, regulations or requirements of the Nasdaq and has no knowledge of any
facts or circumstances that would reasonably lead to delisting or suspension of
the Common Stock by Nasdaq in the foreseeable future. The Company and its
Subsidiaries possess all certificates, authorizations and permits issued by the
appropriate regulatory authorities necessary to conduct their respective
businesses as currently conducted, except where the failure to possess such
certificates, authorizations or permits would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, and neither
the Company nor any such Subsidiary has received any written notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit.

 

11



--------------------------------------------------------------------------------

(m) Title to Assets. Each of the Company and its Subsidiaries owns, and has good
and marketable title to, or, in the case of leased properties and assets, valid
leasehold interests in, all tangible properties or tangible assets and equipment
used or held for use in its business or operations or purported to be owned by
it, including: (a) all tangible assets reflected on the Company’s Unaudited
Interim Balance Sheet and (b) all other tangible assets reflected in the books
and records of the Company as being owned by the Company. All of such assets are
owned or, in the case of leased assets, leased by the Company or any of its
Subsidiaries free and clear of any Encumbrances, other than Permitted
Encumbrances.

(n) Intellectual Property Rights. Except as otherwise disclosed in the SEC
Reports, the Company and its Subsidiaries own, or have obtained valid and
enforceable licenses for, the inventions, patent applications, patents,
trademarks, trade names, service names, copyrights, trade secrets and other
intellectual property described in the SEC Reports as being owned or licensed by
them or which are necessary for the conduct of their respective businesses as
currently conducted or as currently proposed to be conducted (collectively,
“Intellectual Property”) and the conduct of their respective businesses does not
and will not infringe, misappropriate or otherwise conflict in any material
respect with any such rights of others. To the Company’s knowledge, the
operation of the business of the Company, as now conducted or as proposed to be
conducted in the SEC Reports, together with the Company’s use of the Company’s
Intellectual Property, does not conflict with, infringe, misappropriate or
otherwise violate the Intellectual Property of any third party. Except as
disclosed in the SEC Reports, no actions, suits, claims or proceedings have been
asserted, or, to the best of our knowledge, threatened against the Company
alleging any of the foregoing or seeking to challenge, deny or restrict the
operation of the business of the Company and the Company is unaware of any facts
which would form a reasonable basis for any such claim. Except as disclosed in
the SEC Reports, the Company has not received any notice of a claim of
infringement, misappropriation or conflict with Intellectual Property Rights of
others, except for such claims that would not, individually or the in aggregate,
be reasonably expected to have a Material Adverse Effect. Except as disclosed in
the SEC Reports, the Intellectual Property Rights owned by the Company and, to
the knowledge of the Company, any Intellectual Property Rights licensed to the
Company have not been adjudged invalid or unenforceable, in whole or in part,
and there is no pending or, to the Company’s knowledge, threatened action, suit,
proceeding or claim by others challenging the validity or scope of any such
Intellectual Property Rights, and the Company is unaware of any facts which
would form a reasonable basis for any such challenge, except for such actions,
suits, proceedings, or claims that would not, individually or the in aggregate,
be reasonably expected to have a Material Adverse Effect. Except as otherwise
disclosed in the SEC Reports, the Company is not a party to or bound by any
options, licenses or agreements with respect to the Intellectual Property Rights
of any other person or entity that are required to be set forth in the SEC
Reports. None of the technology or intellectual property used by the Company in
its business has been obtained or is being used by the Company in violation of
any contractual obligation binding on the Company or, to the Company’s
knowledge, any of its officers, directors or employees or otherwise in violation
of the rights of any persons.

(o) Insurance. Each of the Company and its Subsidiaries are insured by
recognized, financially sound and reputable institutions with policies in such
amounts and with such deductibles and covering such risks as are generally
deemed adequate and customary for their businesses including, but not limited
to, policies covering real and personal property owned or leased by the Company
and its subsidiaries against theft, damage, destruction, acts of vandalism and
earthquakes and policies covering the Company and its subsidiaries for product
liability claims and clinical trial liability claims. The Company has no reason
to believe that it or any of its subsidiaries will not be able to (i) renew its
existing insurance coverage as and when such policies expire or (ii) obtain
comparable coverage from similar institutions as may be necessary or appropriate
to conduct its business as now conducted and at a cost that could not be
expected to result in a Material Adverse Change. Neither the Company nor any of
its subsidiaries has been denied any insurance coverage which it has sought or
for which it has applied.

 

12



--------------------------------------------------------------------------------

(p) Transactions with Affiliates and Employees. Except as set forth in the SEC
Reports, since the date of the Company’s last proxy statement filed in 2020 with
the SEC, no event has occurred that would be required to be reported by the
Company pursuant to Item 404 of Regulation S-K promulgated by the SEC.

(q) Company’s Accounting System. The Company and each of its Subsidiaries make
and keep accurate books and records, maintains disclosure controls and
procedures and internal control over financial reporting (as defined in Rules
13a-15 and 15d-15 under the Exchange Act) sufficient to provide reasonable
assurance that: (i) transactions are executed in accordance with management’s
general or specific authorization; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles as applied in the United States and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences; and (v) the interactive data in eXtensible Business Reporting
Language included or incorporated by reference in the SEC Reports fairly
presents the information called for in all material respects and is prepared in
accordance with the Commission’s rules and guidelines applicable thereto.

(r) Sarbanes-Oxley. The Company is in compliance in all material respects with
the applicable provisions of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated thereunder.

(s) No Registration. Assuming the accuracy of each Purchaser’s representations
and warranties set forth in Section 3.2, no registration under the Securities
Act is required for the offer and sale of the Securities by the Company to the
Purchasers as contemplated hereby.

(t) Certain Fees. No person or entity will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or a Purchaser for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of the Company, other than the Placement Agent with respect to the offer
and sale of the Securities (which placement agent fees are being paid by the
Company). The Purchasers shall have no obligation with respect to any fees or
with respect to any claims made by or on behalf of other Persons for fees of a
type contemplated in this Section 3.1(t) that may be due in connection with the
transactions contemplated by the Transaction Documents. The Company shall
indemnify, pay, and hold each Purchaser harmless against, any liability, loss or
expense (including, without limitation, attorneys’ fees and out-of-pocket
expenses) arising in connection with any such right, interest or claim.

(u) Private Placement. Assuming the accuracy of the Purchasers’ representations
and warranties set forth in Section 3.2 of this Agreement no registration under
the Securities Act is required for the offer and sale of the Securities by the
Company to the Purchasers under the Transaction Documents. The issuance and sale
of the Securities hereunder does not contravene the rules and regulations of the
Trading Market.

(v) Company Not an “Investment Company.” The Company is not, and will not be,
immediately after receipt of payment for the Securities, required to register as
an “investment company” under the Investment Company Act of 1940, as amended
(the “Investment Company Act”).

 

13



--------------------------------------------------------------------------------

(w) Registration Rights. Other than each of the Purchasers or as set forth in
the SEC Reports, no Person has any right to cause the Company to effect the
registration under the Securities Act of any securities of the Company other
than those securities which are currently registered on an effective
registration statement on file with the Commission.

(x) Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to terminate the registration of the Common
Stock under the Exchange Act, nor has the Company received any notification that
the Commission is contemplating terminating such registration or listing. To the
Company’s Knowledge, it is in compliance with all applicable listing
requirements of the Principal Trading Market.

(y) Disclosure. The Company confirms that it has not provided, and to the
Company’s Knowledge, none of its officers or directors nor any other Person
acting on its or their behalf has provided, and it has not authorized the
Placement Agent to provide, any Purchaser or its respective agents or counsel
with any information that it believes constitutes material, non-public
information except insofar as the existence, provisions and terms of the
Transaction Documents and the proposed transactions hereunder may constitute
such information, all of which will be disclosed by the Company in the Press
Release as contemplated by Section 4.4 hereof. The Company understands and
confirms that the Purchasers will rely on the foregoing representations in
effecting transactions in securities of the Company.

(z) No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, and except with respect
to the capital stock to be issued pursuant to the Merger Agreement, none of the
Company, its Subsidiaries nor, to the Company’s Knowledge, any of its Affiliates
or any Person acting on its behalf has, directly or indirectly, at any time
within the past six (6) months, made any offers or sales of any Company security
or solicited any offers to buy any security under circumstances that would
(i) eliminate the availability of the exemption from registration under
Regulation D under the Securities Act in connection with the offer and sale by
the Company of the Securities as contemplated hereby or (ii) cause the offering
of the Securities pursuant to the Transaction Documents to be integrated with
prior offerings by the Company for purposes of any applicable law, regulation or
stockholder approval provisions, including, without limitation, under the rules
and regulations of any Trading Market on which any of the securities of the
Company are listed or designated.

(aa) Tax Matters. Each of the Company and each of its Subsidiaries has timely
filed all income Tax Returns and all other material Tax Returns that were
required to be filed by or with respect to it under applicable Law. All such Tax
Returns were correct and complete in all material respects and have been
prepared in material compliance with all applicable Law. Subject to exceptions
as would not be material, no claim has ever been made by a Governmental
Authority in a jurisdiction where the Company or any of its Subsidiaries does
not file Tax Returns that the Company or any of its Subsidiaries is subject to
taxation by that jurisdiction. All material amounts of Taxes due and owing by
the Company and each of its Subsidiaries (whether or not shown on any Tax
Return) have been timely paid. The unpaid Taxes of the Company and each of its
Subsidiaries for periods (or portions thereof) ending on or prior to the date of
the Unaudited Interim Balance Sheet do not materially exceed the accruals for
current Taxes set forth on the Unaudited Interim Balance Sheet. Since the date
of the Unaudited Interim Balance Sheet, neither the Company nor any of its
Subsidiaries has incurred any material Liability for Taxes outside the Ordinary
Course of Business or otherwise inconsistent with past custom and practice.

(bb) Compliance with Environmental Laws. Since January 1, 2018, the Company and
each of its Subsidiaries has complied with all applicable Environmental Laws,
which compliance includes the possession by the Company of all permits and other
Governmental Authorizations required under applicable Environmental Laws and
compliance with the terms and conditions thereof, except for any failure

 

14



--------------------------------------------------------------------------------

to be in compliance that, individually or in the aggregate, would not result in
a Material Adverse Effect. Neither the Company nor any of its Subsidiaries has
received since January 1, 2018, any written notice or other communication (in
writing or otherwise), whether from a Governmental Authority, citizens group,
employee or otherwise, that alleges that the Company or any of its Subsidiaries
is not in compliance with any Environmental Law, and, to the Knowledge of the
Company, there are no circumstances that may prevent or interfere with the
Company’s or any of its Subsidiaries’ compliance with any Environmental Law in
the future, except where such failure to comply would not reasonably be expected
to have a Material Adverse Effect. To the Knowledge of the Company: (i) no
current or prior owner of any property leased or controlled by the Company or
any of its Subsidiaries has received since January 1, 2018, any written notice
or other communication relating to property owned or leased at any time by the
Company or any of its Subsidiaries, whether from a Governmental Authority,
citizens group, employee or otherwise, that alleges that such current or prior
owner or the Company or any of its Subsidiaries is not in compliance with or
violated any Environmental Law relating to such property and (ii) neither the
Company nor any of its Subsidiaries has any material liability under any
Environmental Law.

(cc) No General Solicitation. Neither the Company nor, to the Company’s
Knowledge, any person acting on behalf of the Company has offered or sold any of
the Securities by any form of general solicitation or general advertising.

(dd) Anti-Corruption and Anti-Bribery Laws. Neither the Company nor any of its
Subsidiaries nor any director, officer, or employee of the Company or any of its
Subsidiaries, nor to the Company’s Knowledge, any agent, Affiliate or other
person acting on behalf of the Company or any of its subsidiaries has, in the
course of its actions for, or on behalf of, the Company or any of its
subsidiaries (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity;
(ii) made or taken any act in furtherance of an offer, promise, or authorization
of any direct or indirect unlawful payment or benefit to any non-U.S. or
domestic government official or employee, including of any government-owned or
controlled entity or public international organization, or any political party,
party official, or candidate for political office; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended (the “FCPA”), the UK Bribery Act 2010, or any other applicable
anti-bribery or anti-corruption law; or (iv) made, offered, authorized,
requested, or taken an act in furtherance of any unlawful bribe, rebate, payoff,
influence payment, kickback or other unlawful payment or benefit. The Company
and its Subsidiaries and, to the Company’s Knowledge, the Company’s Affiliates
have conducted their respective businesses in compliance with the FCPA and have
instituted and maintain policies and procedures designed to ensure, and which
are reasonably expected to continue to ensure, continued compliance therewith.

(ee) Money Laundering Laws. The operations of the Company and its subsidiaries
are and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the USA Patriot Act, the Bank
Secrecy Act of 1970, as amended, the money laundering statutes of all
jurisdictions, the rules and regulations thereunder and any related or similar
rules, regulations or guidelines, issued, administered or enforced by any
governmental agency (collectively, the “Money Laundering Laws”); and no action,
suit or proceeding by or before any court or governmental agency, authority or
body or any arbitrator or non-governmental authority involving the Company or
its subsidiaries with respect to the Money Laundering Laws is pending or, to the
Company’s Knowledge, threatened.

(ff) OFAC. Neither the Company nor its subsidiaries nor any of their respective
affiliates, directors, officers, nor to the Company’s Knowledge, any agent or
employee of the Company or its subsidiaries is subject to any sanctions
administered or enforced by the Office of Foreign Assets Control (“OFAC”) of the
United States Treasury Department, the U.S. Department of State, the United
Nations Security Council, the European Union, Her Majesty’s Treasury or any
other relevant sanctions authority; and the Company will not directly or
indirectly use the proceeds of the offering of the Securities contemplated

 

15



--------------------------------------------------------------------------------

hereby, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other person or entity for the purpose of
financing the activities of any person that is the target of sanctions
administered or enforced by such authorities or in connection with any country
or territory that is the target of country- or territory-wide OFAC sanctions
(currently, Iran, Syria, Cuba, North Korea, and the Crimea Region of Ukraine).

(gg) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company (or any Subsidiary) and an unconsolidated
or other off balance sheet entity that is required to be disclosed by the
Company in SEC Reports and is not so disclosed and would have or reasonably be
expected to result in a Material Adverse Effect.

(hh) Acknowledgment Regarding Purchaser’s Purchase of Securities. The Company
acknowledges and agrees that each Purchaser is acting solely in the capacity of
an arm’s length purchaser with respect to this Agreement and the other
Transaction Documents and the transactions contemplated hereby and thereby, and
that the obligations of each Purchaser under this Agreement and the other
Transaction Documents are several and not joint. The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company or any of its Subsidiaries (or in any similar capacity) with respect
to this Agreement and the other Transaction Documents and the transactions
contemplated hereby and thereby, and any advice given by a Purchaser or any of
its representatives or agents in connection with this Agreement and the other
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to such Purchaser’s purchase of the Securities. The Company
further represents to each Purchaser that the Company’s decision to enter into
the Transaction Documents has been based solely on the independent evaluation by
the Company and its representatives.

(ii) No Price Stabilization or Manipulation; Compliance with Regulation M.
Neither the Company nor any of its Subsidiaries has taken, directly or
indirectly, any action designed to or that might cause or result in
stabilization or manipulation of the price of the any security of the Company to
facilitate the sale or resale of the Securities or otherwise, and has taken no
action which would directly or indirectly violate Regulation M under the
Exchange Act.

(jj) Clinical Data and Regulatory Compliance. The preclinical tests and clinical
trials, and other studies (collectively, “studies”) that are described in, or
the results of which are referred to in, the SEC Reports were and, if still
pending, are being conducted in all material respects in accordance with the
protocols, procedures and controls designed and approved for such studies and
with standard medical and scientific research procedures; each description of
the results of such studies is accurate and complete in all material respects
and fairly presents the data derived from such studies, and the Company and its
Subsidiaries have no knowledge of any other studies the results of which are
inconsistent with, or otherwise call into question, the results described or
referred to in the SEC Reports; the Company and its Subsidiaries have made all
such filings and obtained all such approvals as may be required by the Food and
Drug Administration of the U.S. Department of Health and Human Services or any
committee thereof or from any other U.S. or non-U.S. government or drug or
medical device regulatory agency, or health care facility Institutional Review
Board (collectively, the “Regulatory Agencies”); neither the Company nor any of
its Subsidiaries has received any notice of, or correspondence from, any
Regulatory Agency requiring the termination, suspension or modification of any
clinical trials that are described or referred to in the SEC Reports; and the
Company and its Subsidiaries have each operated and currently are in compliance
in all material respects with all applicable rules, regulations and policies of
the Regulatory Agencies.

(kk) No Additional Agreements. The Company does not have any agreement or
understanding with any Purchaser with respect to the transactions contemplated
by the Transaction Documents other than as specified in the Transaction
Documents.

 

16



--------------------------------------------------------------------------------

(ll) No Disqualification Events. No “bad actor” disqualifying event described in
Rule 506(d)(1)(i)-(viii) of the Securities Act (a “Disqualification Event”) is
applicable to the Company or, to the Company’s Knowledge, any Company Covered
Person (as defined below), except for a Disqualification Event as to which Rule
506(d)(2)(ii–iv) or (d)(3), is applicable. “Company Covered Person” means, with
respect to the Company as an “issuer” for purposes of Rule 506 promulgated under
the Securities Act, any person listed in the first paragraph of Rule 506(d)(1).
Other than the Placement Agent, the Company is not aware of any Person (other
than any Company Covered Person) that has been or will be paid (directly or
indirectly) remuneration for solicitation of purchasers in connection with the
sale of the Securities pursuant to this Agreement. The Company has complied, to
the extent applicable, with its disclosure obligations under Rule 506(e), and
has furnished to the Placement Agent a copy of any disclosures provided
thereunder.

3.2 Representations and Warranties of the Purchasers. Each Purchaser hereby, for
itself and for no other Purchaser, represents and warrants as of the date hereof
and as of the Closing Date to the Company and the Placement Agent as follows:

(a) Organization; Authority. Such Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the applicable
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of this Agreement by such Purchaser and
performance by such Purchaser of the transactions contemplated by this Agreement
have been duly authorized by all necessary corporate or, if such Purchaser is
not a corporation, such partnership, limited liability company or other
applicable like action, on the part of such Purchaser. Each Transaction Document
to which it is a party has been duly executed by such Purchaser, and when
delivered by such Purchaser in accordance with the terms hereof, will constitute
the valid and legally binding obligation of such Purchaser, enforceable against
it in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.

(b) No Conflicts. The execution, delivery and performance by such Purchaser of
this Agreement and the Registration Rights Agreement and the consummation by
such Purchaser of the transactions contemplated hereby and thereby will not
(i) result in a violation of the organizational documents of such Purchaser,
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which such Purchaser is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including U.S. federal and state securities laws) applicable to such Purchaser,
except in the case of clauses (ii) and (iii) above, for such conflicts,
defaults, rights or violations which would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ability of such Purchaser to perform its obligations hereunder.

(c) Investment Intent. Such Purchaser understands that the Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable U.S. state securities law and is acquiring the Securities as
principal for its own account and not with a view to, or for distributing or
reselling such Securities or any part thereof in violation of the Securities Act
or any applicable U.S. state or other securities laws, provided, however, that
by making the representations herein, such Purchaser does not agree to hold any
of the Securities for any minimum period of time and reserves the right, subject
to the provisions of this Agreement and the Registration Rights Agreement, at
all times to sell or otherwise dispose of all or any part of such Securities
pursuant to an effective registration statement under the Securities Act or
under an exemption from such registration and in compliance with applicable U.S.
federal, state and other securities laws. Such Purchaser is acquiring the
Securities hereunder in the ordinary course of its business.

 

17



--------------------------------------------------------------------------------

Such Purchaser does not presently have any agreement, plan or understanding,
directly or indirectly, with any Person to distribute or effect any distribution
of any of the Securities (or any securities which are derivatives thereof) to or
through any person or entity; such Purchaser is not a registered broker-dealer
under Section 15 of the Exchange Act or an entity engaged in a business that
would require it to be so registered as a broker-dealer.

(d) Purchaser Status. At the time such Purchaser was offered the Securities, it
was, and at the date hereof it is, an “accredited investor” as defined in Rule
501(a) under the Securities Act.

(e) General Solicitation. Such Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general advertisement.

(f) Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.

(g) Access to Information. Such Purchaser acknowledges that it has had the
opportunity to review the SEC Reports and has been afforded (i) the opportunity
to ask such questions as it has deemed necessary of, and to receive answers
from, representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and the Subsidiaries
and their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of such Purchaser or its representatives or counsel shall modify,
amend or affect such Purchaser’s right to rely on the truth, accuracy and
completeness of the SEC Reports and the Company’s representations and warranties
contained in the Transaction Documents. Such Purchaser has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed decision with respect to its acquisition of the Securities.

(h) Certain Trading Activities. Other than with respect to the transactions
contemplated herein, since the time that such Purchaser was first contacted by
the Company, the Placement Agent or any other Person regarding the transactions
contemplated hereby, neither the Purchaser nor any Affiliate of such Purchaser
which (x) had knowledge of the transactions contemplated hereby, (y) has or
shares discretion relating to such Purchaser’s investments or trading or
information concerning such Purchaser’s investments, including in respect of the
Securities, and (z) is subject to such Purchaser’s review or input concerning
such Affiliate’s investments or trading (collectively, “Trading Affiliates”) has
directly or indirectly, nor has any Person acting on behalf of or pursuant to
any understanding with such Purchaser or Trading Affiliate, effected or agreed
to effect any purchases or sales of the securities of the Company (including,
without limitation, any Short Sales involving the Company’s securities).
Notwithstanding the foregoing, in the case of a Purchaser and/or Trading
Affiliate that is, individually or collectively, a multi-managed investment bank
or vehicle whereby separate portfolio managers manage separate portions of such
Purchaser’s or Trading Affiliate’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s or Trading Affiliate’s assets, the
representation set forth above shall apply only with respect to the portion of
assets managed by the portfolio manager that have knowledge about the financing
transaction contemplated by this Agreement. Other than

 

18



--------------------------------------------------------------------------------

to other Persons party to this Agreement, such Purchaser has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).
Notwithstanding the foregoing, for avoidance of doubt, nothing contained herein
shall constitute a representation or warranty, or preclude any actions, with
respect to the identification of the availability of, or securing of, available
shares to borrow in order to effect Short Sales or similar transactions in the
future.

(i) Brokers and Finders. Other than the Placement Agent, no Person will have, as
a result of the transactions contemplated by this Agreement, any valid right,
interest or claim against or upon the Company or any Purchaser for any
commission, fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of the Purchaser. No Purchaser shall
have any obligation with respect to any fees, or with respect to any claims made
by or on behalf of other Persons for fees, in each case of the type contemplated
by this Section 3.2(i) that may be due in connection with the transactions
contemplated by this Agreement or the Transaction Documents.

(j) Independent Investment Decision. Such Purchaser has independently evaluated
the merits of its decision to purchase Securities pursuant to the Transaction
Documents, and such Purchaser confirms that it has not relied on the advice of
any other Purchaser’s business and/or legal counsel in making such decision.
Such Purchaser understands that nothing in this Agreement or any other materials
presented by or on behalf of the Company to the Purchaser in connection with the
purchase of the Securities constitutes legal, tax or investment advice. Such
Purchaser has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of the Securities. Such Purchaser understands that the Placement Agent
has acted solely as the agent of the Company in this placement of the Securities
and such Purchaser has not relied on the business or legal advice of the
Placement Agent or any of its agents, counsel or Affiliates in making its
investment decision hereunder, and confirms that none of such Persons has made
any representations or warranties to such Purchaser in connection with the
transactions contemplated by the Transaction Documents.

(k) Reliance on Exemptions. Such Purchaser understands that the Securities being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgements
and understandings of such Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of such Purchaser to acquire
the Securities.

(l) No Governmental Review. Such Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

(m) Regulation M. Such Purchaser is aware that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of Securities and other
activities with respect to the Securities by the Purchasers.

(n) Beneficial Ownership. The purchase by such Purchaser of the Securities
issuable to it at the Closing will not result in such Purchaser (individually or
together with any other Person with whom such Purchaser has identified, or will
have identified, itself as part of a “group” in a public filing made with the
Commission involving the Company’s securities) acquiring, or obtaining the right
to acquire, beneficial ownership in excess of 19.999% of the outstanding shares
of Common Stock or the voting power of the Company on a post transaction basis
that assumes that such Closing shall have occurred. Such Purchaser does not
presently intend to, alone or together with others, make a public filing with
the Commission to disclose that it has (or that it together with such other
Persons have) acquired, or obtained the right to

 

19



--------------------------------------------------------------------------------

acquire, as a result of such Closing (when added to any other securities of the
Company that it or they then own or have the right to acquire), beneficial
ownership in excess of 19.999% of the outstanding shares of Common Stock or the
voting power of the Company on a post transaction basis that assumes that each
Closing shall have occurred.

(o) Residency. Such Purchaser’s residence (if an individual) or offices in which
its investment decision with respect to the Securities was made (if an entity)
are located at the address immediately below such Purchaser’s name on its
signature page hereto.

The Company and each of the Purchasers acknowledge and agree that no party to
this Agreement has made or makes any representations or warranties with respect
to the transactions contemplated hereby other than those specifically set forth
in this Article III and the Transaction Documents.

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

4.1 Transfer Restrictions.

(a) Compliance with Laws. Notwithstanding any other provision of this Article
IV, each Purchaser covenants that the Securities and Conversion Shares may be
disposed of only pursuant to an effective registration statement under, and in
compliance with the requirements of, the Securities Act, or pursuant to an
available exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act, and in compliance with any applicable U.S.
state and federal securities laws. In connection with any transfer of the
Securities other than (i) pursuant to an effective registration statement, (ii)
to the Company, (iii) pursuant to Rule 144 (provided that the Purchaser provides
the Company with reasonable assurances (in the form of seller and, if
applicable, broker representation letters) that the securities may be sold
pursuant to such rule) or (iv) in connection with a bona fide pledge as
contemplated in Section 4.1(b), the Company may require the transferor thereof
to provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Securities under the
Securities Act. As a condition of transfer, any such transferee shall agree in
writing to be bound by the terms of this Agreement and the Registration Rights
Agreement and shall have the rights of a Purchaser under this Agreement and the
Registration Rights Agreement with respect to such transferred Securities.

(b) Legends. Certificates evidencing the Securities and any Conversion Shares
shall bear, any legend as required by the “blue sky” laws of any state and a
restrictive legend in substantially the following form:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE TO WHICH THIS CONFIRMATION
RELATES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES. THE SECURITIES MAY NOT
BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED, TRANSFERRED OR ASSIGNED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER
APPLICABLE SECURITIES LAWS, OR UNLESS OFFERED, SOLD, PLEDGED, HYPOTHECATED OR
TRANSFERRED PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THOSE LAWS. THE COMPANY AND ITS TRANSFER AGENT SHALL BE ENTITLED
TO REQUIRE AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY AND THE TRANSFER
AGENT THAT SUCH REGISTRATION IS NOT REQUIRED.

 

20



--------------------------------------------------------------------------------

The Company acknowledges and agrees that a Purchaser may from time to time
pledge, and/or grant a security interest in, some or all of the legended
Securities in connection with applicable securities laws, pursuant to a bona
fide margin agreement in compliance with a bona fide margin loan. Such a pledge
would not be subject to approval or consent of the Company and no legal opinion
of legal counsel to the pledgee, secured party or pledgor shall be required in
connection with the pledge, but such legal opinion shall be required in
connection with a subsequent transfer or foreclosure following default by the
Purchaser transferee of the pledge. No notice shall be required of such pledge,
but Purchaser’s transferee shall promptly notify the Company of any such
subsequent transfer or foreclosure. Each Purchaser acknowledges that the Company
shall not be responsible for any pledges relating to, or the grant of any
security interest in, any of the Securities or for any agreement, understanding
or arrangement between any Purchaser and its pledgee or secured party. At the
appropriate Purchaser’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Securities may
reasonably request in connection with a pledge or transfer of the Securities,
including the preparation and filing of any required prospectus supplement under
Rule 424(b)(3) of the Securities Act or other applicable provision of the
Securities Act to appropriately amend the list of selling stockholders
thereunder. Each Purchaser acknowledges and agrees that, except as otherwise
provided in Section 4.1(c), any Securities subject to a pledge or security
interest as contemplated by this Section 4.1(b) shall continue to bear the
legend set forth in this Section 4.1(b) and be subject to the restrictions on
transfer set forth in Section 4.1(a).

(c) Removal of Legends. Upon request of the Purchaser or as contemplated under
the Irrevocable Transfer Agent Instructions, upon receipt by the Company of an
opinion of counsel reasonably satisfactory to the Company to the effect that
such legend is no longer required under the Securities Act and applicable state
securities laws, the Company shall promptly cause the legend to be removed from
any certificate for any Conversion Shares in accordance with the terms of this
Agreement and deliver, or cause to be delivered, to any Purchaser new
certificate(s) representing the Conversion Shares that are free from all
restrictive and other legends or, at the request of such Investor, via DWAC
transfer to such Purchaser’s account.

(d) Irrevocable Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, in the
form of Exhibit D attached hereto (the “Irrevocable Transfer Agent
Instructions”). The Company represents and warrants that no instruction other
than the Irrevocable Transfer Agent Instructions referred to in this
Section 4.1(d) (or instructions that are consistent therewith) will be given by
the Company to its Transfer Agent in connection with this Agreement, and that
the Securities and Conversion Shares shall otherwise be freely transferable on
the books and records of the Company as and to the extent provided in this
Agreement and the other Transaction Documents and applicable law. The Company
acknowledges that a breach by it of its obligations under this Section 4.1(d)
will cause irreparable harm to a Purchaser. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Section 4.1(d) may be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Section 4.1(d), that
a Purchaser shall be entitled, in addition to all other available remedies, to
an order and/or injunction restraining any breach and requiring immediate
issuance and transfer, without the necessity of showing economic loss and
without any bond or other security being required.

(e) Acknowledgement. Each Purchaser hereunder acknowledges its primary
responsibilities under the Securities Act and accordingly will not sell or
otherwise transfer the Securities or Conversion Shares or any interest therein
without complying with the requirements of the Securities Act. While the
Registration Statement remains effective, each Purchaser hereunder may sell the
Conversion Shares in accordance with the plan of distribution contained in the
Registration Statement and if it does so it

 

21



--------------------------------------------------------------------------------

will comply therewith and with the related prospectus delivery requirements
unless an exemption therefrom is available. Each Purchaser, severally and not
jointly with the other Purchasers, agrees that if it is notified by the Company
in writing at any time that the Registration Statement registering the resale of
the Conversion Shares is not effective or that the prospectus included in such
Registration Statement is no longer compliant with the requirements of
Section 10 of the Securities Act, the Purchaser will refrain from selling such
Conversion Shares until such time as the Purchaser is notified by the Company
that such Registration Statement is effective or such prospectus is compliant
with Section 10 of the Securities Act, unless such Purchaser is able to, and
does, sell such Conversion Shares pursuant to an available exemption from the
registration requirements of Section 5 of the Securities Act. Both the Company
and its Transfer Agent, and their respective directors, officers, employees and
agents, may rely on this Section 4.1(e) and each Purchaser hereunder will
indemnify and hold harmless each of such persons from any breaches or violations
of this Section 4.1(e).

4.2 Furnishing of Information. In order to enable the Purchasers to sell the
Securities under Rule 144, for a period of twelve (12) months from the Closing,
the Company shall use its commercially reasonable efforts to timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act. During such twelve (12) month period, if the
Company is not required to file reports pursuant to the Exchange Act, it will
prepare and furnish to the Purchasers and make publicly available in accordance
with Rule 144(c) such information as is required for the Purchasers to sell the
Securities under Rule 144.

4.3 Integration. The Company shall not, and shall use its commercially
reasonable efforts to ensure that no Affiliate of the Company shall, sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that will be integrated
with the offer or sale of the Securities in a manner that would require the
registration under the Securities Act of the sale of the Securities to the
Purchasers, or that will be integrated with the offer or sale of the Securities
for purposes of the rules and regulations of any Trading Market such that it
would require stockholder approval prior to the closing of such other
transaction unless stockholder approval is obtained before the closing of such
subsequent transaction; provided, however, that this Section 4.3 shall not limit
the Company’s right to issue shares of capital stock pursuant to the Merger
Agreement.

4.4 Securities Laws Disclosure; Publicity. By 9:00 A.M., New York City time, on
the Trading Day immediately following the date hereof, the Company shall issue a
press release (the “Press Release”) reasonably acceptable to the Placement Agent
disclosing all material terms of the transactions contemplated hereby. On or
before 9:00 A.M., New York City time, on the second (2nd) Trading Day
immediately following the execution of this Agreement, the Company will file a
Current Report on Form 8-K with the Commission describing the terms of the
Transaction Documents (and including as exhibits to such Current Report on Form
8-K the material Transaction Documents (including, without limitation, this
Agreement and the Registration Rights Agreement)). Notwithstanding the
foregoing, the Company shall not publicly disclose the name of any Purchaser or
an Affiliate of any Purchaser, or include the name of any Purchaser or an
Affiliate of any Purchaser in any press release or filing with the Commission
(other than the Registration Statement) or any regulatory agency or Trading
Market, without the prior written consent of such Purchaser, except (i) as
required by U.S. federal securities law in connection with (A) any registration
statement contemplated by the Registration Rights Agreement or (B) the filing of
final Transaction Documents (including signature pages thereto) with the
Commission and (ii) to the extent such disclosure is required by law, request of
the Commission’s staff or Trading Market regulations, in which case the Company
shall provide the Purchasers with prior written notice of such disclosure
permitted under this subclause (ii). From and after the issuance of the Press
Release, no Purchaser shall be in possession of any material, non-public
information received from the Company, any Subsidiary or any of their respective
officers, directors, employees or agents, that is not disclosed in the Press
Release. Each Purchaser, severally and not jointly with the other Purchasers,
covenants that until such time as the transactions contemplated by this
Agreement are required to be publicly disclosed by the Company as described in
this Section 4.4, such Purchaser will maintain the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).

 

22



--------------------------------------------------------------------------------

4.5 Shareholder Rights Plan. No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that any Purchaser is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement or law (including Section 203 of the Delaware
General Corporation Law) in effect or hereafter adopted by the Company, or that
any Purchaser could be deemed to trigger the provisions of any such plan or
arrangement, in either case solely by virtue of receiving Securities or
Conversion Shares under the Transaction Documents; provided, however, that no
such Purchaser owns any equity in the Company prior to its purchase of the
Securities hereunder.

4.6 Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents,
including this Agreement, or as expressly required by any applicable securities
law, the Company covenants and agrees that neither it, nor any other Person
acting on its behalf, will provide any Purchaser or its agents or counsel with
any information regarding the Company that the Company believes constitutes
material non-public information without the express written consent of such
Purchaser, unless prior thereto such Purchaser shall have executed a written
agreement regarding the confidentiality and use of such information. The Company
understands and confirms that each Purchaser shall be relying on the foregoing
covenant in effecting transactions in securities of the Company.

4.7 Use of Proceeds. The Company shall use the net proceeds from the sale of the
Securities hereunder for working capital and general corporate purposes.

4.8 Principal Trading Market Listing. In the time and manner required by the
Principal Trading Market, the Company shall prepare and file with such Principal
Trading Market an additional shares listing application covering all of the
Securities and Conversion Shares and shall use its commercially reasonable
efforts to take all steps necessary to cause all of the Securities and
Conversion Shares to be approved for listing on the Principal Trading Market as
promptly as possible thereafter.

4.9 Form D; Blue Sky. The Company agrees to timely file a Form D with respect to
the Securities as required under Regulation D and to provide a copy thereof,
promptly upon the written request of any Purchaser. The Company, on or before
the Closing Date, shall take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for or to qualify the
Securities for sale to the Purchasers under applicable securities or “Blue Sky”
laws of the states of the United States (or to obtain an exemption from such
qualification) and shall provide evidence of such actions promptly upon the
written request of any Purchaser.

4.10 Delivery of Securities After Closing. The Company shall deliver, or cause
to be delivered, the respective Securities purchased by each Purchaser to such
Purchaser within three (3) Trading Days of the Closing Date.

4.11 Short Sales and Confidentiality After The Date Hereof. Such Purchaser shall
not, and shall cause its Trading Affiliates not to, engage, directly or
indirectly, in any transactions in the Company’s securities (including, without
limitation, any Short Sales involving the Company’s securities) during the
period from the date hereof until the earlier of such time as (i) the
transactions contemplated by this Agreement are first publicly announced as
required by and described in Section 4.4 or (ii) this Agreement is terminated in
full pursuant to Section 6.18. Each Purchaser, severally and not jointly with
the other Purchasers, covenants that until such time as the transactions
contemplated by this Agreement are publicly disclosed by the Company as
described in Section 4.4, such Purchaser will maintain the confidentiality of
the existence and terms of this transaction and the information included in the
Transaction Documents.

 

23



--------------------------------------------------------------------------------

Notwithstanding the foregoing, no Purchaser makes any representation, warranty
or covenant hereby that it will not engage in Short Sales in the securities of
the Company after the time that the transactions contemplated by this Agreement
are first publicly announced as described in Section 4.4; provided, however,
each Purchaser agrees, severally and not jointly with any Purchasers, that they
will not enter into any Net Short Sales (as hereinafter defined) from the period
commencing on the Closing Date and ending on the earliest of (x) the Effective
Date of the initial Registration Statement, (y) the twenty-four (24) month
anniversary of the Closing Date or (z) the date that such Purchaser no longer
holds any Securities. For purposes of this Section 4.12, a “Net Short Sale” by
any Purchaser shall mean a sale of Common Stock by such Purchaser that is marked
as a short sale and that is made at a time when there is no equivalent
offsetting long position in Common Stock held by such Purchaser. Notwithstanding
the foregoing, in the event that a Purchaser is a multi-managed investment
vehicle whereby separate portfolio managers manage separate portions of such
Purchaser’s assets and the portfolio managers have no direct knowledge of the
investment decisions made by the portfolio managers managing other portions of
such Purchaser’s assets, the representation set forth above shall apply only
with respect to the portion of assets managed by the portfolio manager that have
knowledge about the financing transaction contemplated by this Agreement.
Moreover, notwithstanding the foregoing, in the event that a Purchaser has sold
Securities pursuant to Rule 144 prior to the Effective Date of the initial
Registration Statement and the Company has failed to deliver certificates
without legends prior to the settlement date for such sale (assuming that such
certificates meet the requirements set forth in Section 4.1(c) for the removal
of legends), the provisions of this Section 4.12 shall not prohibit the
Purchaser from entering into Net Short Sales for the purpose of delivering
shares of Common Stock in settlement of such sale. Each Purchaser understands
and acknowledges, severally and not jointly with any other Purchaser, that the
Commission currently takes the position that covering a short position
established prior to effectiveness of a resale registration statement with
shares included in such registration statement would be a violation of Section 5
of the Securities Act, as set forth in Item 65, Section 5 under Section A, of
the Manual of Publicly Available Telephone Interpretations, dated July 1997,
compiled by the Office of Chief Counsel, Division of Corporation Finance.

4.12 Beneficial Ownership Limitation. Notwithstanding anything to the contrary
set forth in the Series A Preferred Share Terms, the Company shall not effect
any redesignation of the Series A Preferred Shares, and the Purchaser shall not
have the right to redesignate any portion of its Series A Preferred Shares, to
the extent that, after giving effect to an attempted redesignation set forth on
an applicable Notice of Conversion (as defined in the Series A Preferred Share
Terms) with respect to the Series A Preferred Shares, such Purchaser (together
with such Purchaser’s Affiliates, and any other Person whose beneficial
ownership of Common Stock would be aggregated with the Purchaser’s for purposes
of Section 13(d) or Section 16 of the Exchange Act and the applicable rules and
regulations of the Commission, including any “group” of which the Purchaser is a
member) would beneficially own a number of shares of Common Stock in excess of
the Beneficial Ownership Limitation (as defined below). For purposes of the
foregoing sentence, the aggregate number of shares of Common Stock beneficially
owned by such Purchaser and its Affiliates shall include the number of shares of
Common Stock created by the consolidation and redesignation of the Series A
Preferred Shares subject to the Notice of Conversion with respect to which the
determination of such sentence is being made, but shall exclude the number of
shares of Common Stock which are creatable or issuable upon (i) redesignation of
the remaining, unconverted Series A Preferred Shares beneficially owned by such
Holder or any of its Affiliates, and (ii) exercise or conversion of the
unexercised or unconverted portion of any other securities of the Company
beneficially owned by such Purchaser or any of its Affiliates (including,
without limitation, any convertible notes, convertible stock or warrants) that
are subject to a limitation on conversion or exercise analogous to the
limitation contained herein. Except as set forth in the preceding sentence, for
purposes of this Section 4.12, beneficial ownership shall be calculated in
accordance with Section 13(d) of the Exchange Act and the applicable rules and
regulations of the Commission. In addition, for purposes hereof, “group” has the
meaning set forth in Section 13(d) of the Exchange Act and the applicable rules
and regulations of the Commission. For purposes of this Section 4.12, in
determining the number of outstanding shares of Common Stock, a Purchaser may
rely on the number of outstanding shares

 

24



--------------------------------------------------------------------------------

of Common Stock as reflected in (i) the Company’s most recent Form 10-K, Form
10-Q, Current Report on Form 8-K or other public filing with the Commission, as
the case may be, (ii) a more recent public announcement by the Company or
(iii) a more recent notice by the Company setting forth the number of shares of
Common Stock then outstanding. For any reason at any time, upon the written or
oral request of a Purchaser (which may be by email), the Company shall, within
two (2) Business Days of such request, confirm orally and in writing to such
Purchaser (which may be by email) the number of shares of Common Stock then
outstanding. In any case, the number of outstanding shares of Common Stock shall
be determined after giving effect to any actual conversion or exercise of
securities of the Company, including Series A Preferred Shares, by such
Purchaser or its Affiliates since the date as of which such number of
outstanding shares of Common Stock was last publicly reported or confirmed to
the Holder. The “Beneficial Ownership Limitation” shall initially be 9.99% of
the number of the shares of Common Stock outstanding immediately after giving
effect to the creation or issuance of shares of Common Stock pursuant to such
Notice of Conversion (to the extent permitted pursuant to this Section 4.12).
The Company shall be entitled to rely on representations made to it by the
Purchaser in any Notice of Conversion regarding its Beneficial Ownership
Limitation. By written notice to the Company, a Purchaser may from time to time
increase or decrease the Beneficial Ownership Limitation to any other percentage
not in excess of 19.9% specified in such notice; provided that (i) any such
increase will not be effective until the sixty-first (61st) day after such
notice is delivered to the Company. The provisions of this Section 4.12 shall be
construed, corrected and implemented in a manner so as to effectuate the
intended Beneficial Ownership Limitation herein contained and the shares of
Common Stock underlying the Securities in excess of the Beneficial Ownership
Limitation shall not be deemed to be beneficially owned by the Purchaser for any
purpose including for purposes of Section 13(d) or Rule 16a-1(a)(1) of the
Exchange Act.

4.13 Requisite Stockholder Approval. The Company shall hold a special meeting of
stockholders (a “Stockholder Meeting”) within 90 days from the Closing (the
“Stockholder Meeting Deadline”) for the purpose of obtaining stockholder
approval of the conversion of all issued and outstanding Series A Preferred
Stock into shares of Common Stock in accordance with the Nasdaq Stock Market
Rules (the “Requisite Stockholder Approval”). The Company shall use its
reasonable best efforts to solicit its stockholders’ approval of such resolution
and to cause the Board of Directors of the Company to recommend to the
stockholders that they approve such resolution. If the Requisite Stockholder
Approval is not obtained on or prior to the Stockholder Meeting Deadline, the
Company shall cause an additional Stockholder Meeting to be held within 90 days
from the prior meeting (the “Extended Stockholder Approval Period”). If the
Requisite Stockholder Approval is not obtained within the Extended Stockholder
Approval Period, then the Company shall convene additional stockholder meetings
every 90 days thereafter until the Requisite Stockholder Approval is obtained.

4.14 Conversion and Exercise Procedures. Each of the form of Notice of
Conversion included in the Certificate of Designation set forth the totality of
the procedures required of the Purchasers in order to convert the Securities.
Without limiting the preceding sentences, no ink-original Notice of Conversion
shall be required, nor shall any medallion guarantee (or other type of guarantee
or notarization) of any Notice of Conversion form be required in order for the
registered holder thereof to convert the Securities. No additional legal
opinion, other information or instructions shall be required of the Purchasers
to convert their Securities. The Company shall honor conversions of the
Securities and shall deliver Conversion Shares in accordance with the terms,
conditions and time periods set forth in the Transaction Documents.

 

25



--------------------------------------------------------------------------------

ARTICLE V.

CONDITIONS PRECEDENT TO CLOSING

5.1 Conditions Precedent to the Obligations of the Purchasers to Purchase
Securities. The obligation of each Purchaser to acquire Securities at the
Closing is subject to the fulfillment to such Purchaser’s satisfaction, on or
prior to the Closing Date, of each of the following conditions, any of which may
be waived by such Purchaser (as to itself only):

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects
(except for those representations and warranties which are qualified as to
materiality, in which case such representations and warranties shall be true and
correct in all respects) as of the date when made and as of the Closing Date, as
though made on and as of such date, except for such representations and
warranties that speak as of a specific date.

(b) Performance. The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the Closing.

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or Governmental Authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

(d) Consents. The Company shall have obtained in a timely fashion any and all
consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Securities (including all Required
Approvals), all of which shall be and remain so long as necessary in full force
and effect.

(e) Adverse Changes. Since the date of execution of this Agreement, no event or
series of events shall have occurred that has had or would reasonably be
expected to have a Material Adverse Effect.

(f) No Suspensions of Trading in Common Stock. The Common Stock shall not have
been suspended, as of the Closing Date, by the Commission or the Principal
Trading Market from trading on the Principal Trading Market nor shall suspension
by the Commission or the Principal Trading Market have been threatened, as of
the Closing Date, either (A) in writing by the Commission or the Principal
Trading Market or (B) by falling below the minimum listing maintenance
requirements of the Principal Trading Market.

(g) Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).

(h) Compliance Certificate. The Company shall have delivered to each Purchaser a
certificate, dated as of the Closing Date and signed by its Chief Executive
Officer, its Chief Financial Officer or its Secretary, dated as of the Closing
Date, certifying to the fulfillment of the conditions specified in Sections
5.1(a) and (b) in the form attached hereto as Exhibit F.

(i) Merger. The Merger shall have been consummated in accordance with the Merger
Agreement.

 

26



--------------------------------------------------------------------------------

(j) Termination. This Agreement shall not have been terminated as to such
Purchaser in accordance with Section 6.18 herein.

5.2 Conditions Precedent to the Obligations of the Company to issue Securities.
The Company’s obligation to issue the Securities at the Closing to the
Purchasers is subject to the fulfillment to the satisfaction of the Company on
or prior to the Closing Date of the following conditions, any of which may be
waived by the Company:

(a) Representations and Warranties. The representations and warranties made by
the Purchasers in Section 3.2 hereof shall be true and correct in all material
respects (except for those representations and warranties which are qualified as
to materiality, in which case such representations and warranties shall be true
and correct in all respects) as of the date when made, and as of the Closing
Date as though made on and as of such date, except for representations and
warranties that speak as of a specific date.

(b) Performance. Such Purchaser shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by such
Purchaser at or prior to the Closing Date.

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or Governmental Authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

(d) Purchasers Deliverables. Such Purchaser shall have delivered its Purchaser
Deliverables in accordance with Section 2.2(b).

(e) Merger. The Merger shall have been consummated in accordance with the Merger
Agreement.

(f) Termination. This Agreement shall not have been terminated as to such
Purchaser in accordance with Section 6.18 herein.

ARTICLE VI.

MISCELLANEOUS

6.1 Fees and Expenses. The Company and the Purchasers shall each pay the fees
and expenses of their respective advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party in connection
with the negotiation, preparation, execution, delivery and performance of this
Agreement. The Company shall pay all Transfer Agent fees, stamp taxes and other
taxes and duties levied in connection with the sale and issuance and sale of the
Securities to the Purchasers.

6.2 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
discussions and representations, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules. At or after the Closing, and without further consideration, the
Company and the Purchasers will execute and deliver to the other such further
documents as may be reasonably requested in order to give practical effect to
the intention of the parties under the Transaction Documents.

 

27



--------------------------------------------------------------------------------

6.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via electronic mail at the e-mail address
specified in this Section 6.3 prior to 5:00 P.M., New York City time, on a
Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via electronic mail at the e- mail address
or facsimile number specified in this Section 6.3 on a day that is not a Trading
Day or later than 5:00 P.M., New York City time, on any Trading Day, (c) the
Trading Day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service with next day delivery specified, or (d) upon actual
receipt by the party to whom such notice is required to be given. The address
for such notices and communications shall be as follows:

 

If to the Company:   

Unum Therapeutics Inc.


200 Cambridge Park Drive, Suite 3100
Cambridge, Massachusetts


Telephone No.: (617) 945-5576


Attention: Charles Wilson


E-mail: charles.wilson@unumrx.com

With a copy to:   

Goodwin Procter LLP

100 Northern Avenue

Boston, MA 02210

Telephone No.: (617) 570-1000

Attention: Danielle Lauzon

E-mail: DLauzon@goodwinlaw.com

If to a Purchaser:

   To the address set forth under such Purchaser’s name on the signature page
hereof;

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

6.4 Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived, modified, supplemented or amended except in a written
instrument signed, in the case of an amendment, by the Company and the
Purchasers of at least a majority in interest of the Securities still held by
Purchasers or, in the case of a waiver, by the party against whom enforcement of
any such waiver is sought. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right. No consideration shall be offered or paid
to any Purchaser to amend or consent to a waiver or modification of any
provision of any Transaction Document unless the same consideration is also
offered to all Purchasers who then hold Securities.

6.5 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

6.6 Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of and be binding upon the parties and their successors and permitted
assigns. This Agreement, or any rights or obligations hereunder, may not be
assigned by the Company without the prior written consent of each Purchaser. Any
Purchaser may assign its rights hereunder in whole or in part to any Person to
whom such Purchaser assigns or transfers any Securities in compliance with the
Transaction Documents and applicable law, provided such transferee shall agree
in writing to be bound, with respect to the transferred Securities, by the terms
and conditions of this Agreement that apply to the “Purchasers”.

 

28



--------------------------------------------------------------------------------

6.7 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except the Placement Agent are an intended third party beneficiary of
Article III and Article IV hereof.

6.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all Proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the New York
Courts. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

6.9 Survival. Subject to applicable statute of limitations, the representations,
warranties, agreements and covenants contained herein shall survive the Closing
and the delivery of the Securities.

6.10 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, or by e- mail delivery of a “.pdf” format data file,
such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile signature page were an original thereof.

6.11 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

6.12 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Purchaser exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Purchaser may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

 

29



--------------------------------------------------------------------------------

6.13 Replacement of Securities. If any certificate or instrument evidencing any
Securities or Conversion Shares is mutilated, lost, stolen or destroyed, the
Company may issue or cause to be issued in exchange and substitution for and
upon cancellation thereof, or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company and the Transfer Agent of such loss, theft or
destruction and the execution by the holder thereof of a customary lost
certificate affidavit of that fact and an agreement to indemnify and hold
harmless the Company and the Transfer Agent for any losses in connection
therewith or, if required by the Transfer Agent, a bond in such form and amount
as is required by the Transfer Agent. The applicants for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement Securities or Conversion
Shares. If a replacement certificate or instrument evidencing any Securities or
Conversion Shares is requested due to a mutilation thereof, the Company may
require delivery of such mutilated certificate or instrument as a condition
precedent to any issuance of a replacement.

6.14 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agree to waive in any action for
specific performance of any such obligation (other than in connection with any
action for a temporary restraining order) the defense that a remedy at law would
be adequate.

6.15 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

6.16 Adjustments in Share Numbers and Prices. In the event of any stock split,
subdivision, dividend or distribution payable in shares of Common Stock (or
other securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof and prior to
the Closing, each reference in any Transaction Document to a number of shares or
a price per share shall be deemed to be amended to appropriately account for
such event.

6.17 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any other Purchaser under any
Transaction Document. The decision of each Purchaser to purchase Securities
pursuant to the Transaction Documents has been made by such Purchaser
independently of any other Purchaser and independently of any information,
materials, statements or opinions as to the business, affairs, operations,
assets, properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company or any Subsidiary which may have been
made or given by any other Purchaser or by any agent or employee of any other
Purchaser, and no Purchaser and any of its agents or employees shall have any
liability to any other Purchaser (or any other Person) relating to or arising
from any such information, materials, statement or opinions. Nothing contained
herein or in any Transaction Document, and no action

 

30



--------------------------------------------------------------------------------

taken by any Purchaser pursuant thereto, shall be deemed to constitute the
Purchasers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents. Each Purchaser acknowledges that no
other Purchaser has acted as agent for such Purchaser in connection with making
its investment hereunder and that no Purchaser will be acting as agent of such
Purchaser in connection with monitoring its investment in the Securities or
enforcing its rights under the Transaction Documents. Each Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose. Each
Purchaser has been represented by its own separate legal counsel in its review
and negotiation of the Transaction Documents. For reasons of administrative
convenience only, Purchasers and their respective counsels have chosen to
communicate with the Company through Latham & Watkins LLP, counsel to the
Placement Agent. Each Purchaser acknowledges that Latham & Watkins LLP has
rendered legal advice to the Placement Agents and not to such Purchaser in
connection with the transactions contemplated hereby, and that each such
Purchaser has relied for such matters on the advice of its own respective
counsel. The Company has elected to provide all Purchasers with the same terms
and Transaction Documents for the convenience of the Company and not because it
was required or requested to do so by any Purchaser.

6.18 Termination. This Agreement may be terminated and the sale and purchase of
the Securities abandoned at any time prior to the Closing by either the Company
or any Purchaser (with respect to itself only) upon written notice to the other,
if the Closing has not been consummated on or prior to 5:00 P.M., New York City
time, on the Outside Date; provided, however, that the right to terminate this
Agreement under this Section 6.18 shall not be available to any Person whose
failure to comply with its obligations under this Agreement has been the cause
of or resulted in the failure of the Closing to occur on or before such time.
Nothing in this Section 6.18 shall be deemed to release any party from any
liability for any breach by such party of the terms and provisions of this
Agreement or the other Transaction Documents or to impair the right of any party
to compel specific performance by any other party of its obligations under this
Agreement or the other Transaction Documents. In the event of a termination
pursuant to this Section 6.18, the Company shall promptly notify all
non-terminating Purchasers. Upon a termination in accordance with this
Section 6.18, the Company and the terminating Purchaser(s) shall not have any
further obligation or liability (including arising from such termination) to the
other, and no Purchaser will have any liability to any other Purchaser under the
Transaction Documents as a result therefrom.

6.19 Exculpation of the Placement Agents. Each party acknowledges that it has
read the notice attached hereto as Exhibit G and hereto agrees for the express
benefit of the Placement Agent, its affiliates and its representatives that:

(a) Neither the Placement Agent nor any of its affiliates or any of its
representatives (1) has any duties or obligations other than those specifically
set forth herein or in the engagement letter, dated as of July 2, 2020, between
the Company and Jefferies LLC (the “Engagement Letter”); (2) shall be liable for
any improper payment made in accordance with the information provided by the
Company; (3) makes any representation or warranty, or has any responsibilities
as to the validity, accuracy, value or genuineness of any information,
certificates or documentation delivered by or on behalf of the Company pursuant
to this Agreement or the Transaction Documents or in connection with any of the
transactions contemplated hereby and thereby; or (4) shall be liable (x) for any
action taken, suffered or omitted by any of them in good faith and reasonably
believed to be authorized or within the discretion or rights or powers conferred
upon it by this Agreement or any Transaction Document or (y) for anything which
any of them may do or refrain from doing in connection with this Agreement or
any Transaction Document, except for such party’s own gross negligence or
willful misconduct.

 

31



--------------------------------------------------------------------------------

(b) The Placement Agent, its affiliates and its representatives shall be
entitled to (1) rely on, and shall be protected in acting upon, any certificate,
instrument, notice, letter or any other document or security delivered to it by
or on behalf of the Company, including the representations made by the Company
and the Investors herein, and (2) be indemnified by the Company for acting as
the Placement Agent hereunder pursuant the indemnification provisions set forth
in the Engagement Letter.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

UNUM THERAPEUTICS INC. By:  

/s/ Charles Wilson, Ph.D.

  Name: Charles Wilson, Ph.D.   Title: President and Chief Executive Officer

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

NAME OF PURCHASER: [***] By:  



     

Name: Title: Aggregate Series A Preferred Shares Purchase Price (Preferred
Subscription Amount): $1,000,000 Number of Series A Preferred Shares to be
Acquired: 1,136 Tax ID No.:                                      Address for
Notice:

 

 

 

Telephone No.:                                      Facsimile No.:
                                     E-mail Address:
                                     Attention:
                                    

Delivery Instructions:

(if different than above)

c/o                                                      

Street:                                               

City/State/Zip:                                 

Attention:                                         

Telephone No.:                                              



--------------------------------------------------------------------------------

NAME OF PURCHASER: Fairmount Healthcare Fund LP By:  

/s/ Peter Harwin

Name: Peter Harwin Title: Managing Member Aggregate Series A Preferred Shares
Purchase Price (Preferred Subscription Amount): $3,249,393.00 Number of Series A
Preferred Shares to be Acquired: 3,692 Tax ID
No.:                                     Address for Notice:

 

 

 

Telephone No.:                                      Facsimile No.:
                                     E-mail Address:
                                     Attention:
                                    

 

Delivery Instructions: (if different than above) c/o
                                                          Street:
                                                      City/State/Zip:
                                         Attention:
                                                  Telephone No.:
                                                     



--------------------------------------------------------------------------------

NAME OF PURCHASER: Fairmount Healthcare Fund II LP By:  

/s/ Peter Harwin

Name: Peter Harwin Title: Managing Member Aggregate Series A Preferred Shares
Purchase Price (Preferred Subscription Amount): $16,750,607.00 Number of Series
A Preferred Shares to be Acquired: 19,035 Tax ID No.:
                                     Address for Notice:

 

 

 

Telephone No.:                                      Facsimile No.:
                                       E-mail Address:
                                     Attention:
                                    

 

Delivery Instructions: (if different than above) c/o
                                                           Street:
                                                      City/State/Zip:
                                         Attention:
                                                  Telephone No.:
                                                     



--------------------------------------------------------------------------------

NAME OF PURCHASER: Orbimed Partners Master Fund Limited By:  

/s/ Geoffrey Hsu

Name: Geoffrey Hsu Title: Member Aggregate Series A Preferred Shares Purchase
Price (Preferred Subscription Amount): $5,000,000.00 Number of Series A
Preferred Shares to be Acquired: 5,682 Tax ID No.:
                                      Address for Notice:

 

 

 

Telephone No.:                                       Facsimile No.:
                                       E-mail Address:
                                     Attention:
                                    

 

Delivery Instructions: (if different than above) c/o
                                                           Street:
                                                      City/State/Zip:
                                         Attention:
                                                  Telephone No.:
                                                     



--------------------------------------------------------------------------------

NAME OF PURCHASER: Orbimed Genesis Master Fund, L.P. By:  

/s/ Geoffrey Hsu

Name: Geoffrey Hsu Title: Member Aggregate Series A Preferred Shares Purchase
Price (Preferred Subscription Amount): $2,000,000.00

Number of Series A Preferred Shares to be Acquired:

2,273

Tax ID No.:                                      Address for Notice:

 

 

 

Telephone No.:                                       Facsimile No.:
                                       E-mail Address:
                                     Attention:
                                    

 

Delivery Instructions: (if different than above) c/o
                                                          Street:
                                                      City/State/Zip:
                                         Attention:
                                                  Telephone No.:
                                                     



--------------------------------------------------------------------------------

NAME OF PURCHASER: Ally Bridge MedAlpha Master Fund L.P. By:  

/s/ Fan YU

Name: Fan YU Title: Manager of Ally Bridge MedAlpha GP LLC acting as General
Partner of Ally Bridge MedAlpa General Partner L.P. acting as General Partner of
Ally Bridge MedAlpha Master Fund L.P. Aggregate Series A Preferred Shares
Purchase Price (Preferred Subscription Amount): $5,000,000.00 Number of Series A
Preferred Shares to be Acquired: 5,682 Tax ID No.:
                                       Address for Notice:

 

 

 

Telephone No.:                                      Facsimile No.:
                                      E-mail Address:
                                     Attention:
                                    

 

Delivery Instructions: (if different than above) c/o
                                                          Street:
                                                      City/State/Zip:
                                         Attention:
                                                  Telephone No.:
                                                     



--------------------------------------------------------------------------------

NAME OF PURCHASER: RTW Innovation Master Fund, Ltd. By:  

/s/ Roderick Wong

Name: Roderick Wong Title: Director Aggregate Series A Preferred Shares Purchase
Price (Preferred Subscription Amount): $1,887,340.00 Number of Series A
Preferred Shares to be Acquired: 2,145 Tax ID No.:
                                     Address for Notice:

 

 

 

Telephone No.:                                       Facsimile No.:
                                       E-mail Address:
                                     Attention:
                                    

Delivery Instructions:

(if different than above)

c/o                                                          

Street:                                                      

City/State/Zip:                                         

Attention:                                                  

Telephone No.:                                                      



--------------------------------------------------------------------------------

NAME OF PURCHASER: RTW Venture Fund Limited By:  

/s/ Roderick Wong

Name: Roderick Wong Title: Managing Partner of the Investment Manager Aggregate
Series A Preferred Shares Purchase Price (Preferred Subscription Amount):
$197,750.00 Number of Series A Preferred Shares to be Acquired: 225 Tax ID No.:
Address for Notice:

 

 

 

Telephone No.:                                     Facsimile
No.:                                     E-mail
Address:                                    
Attention:                                     

Delivery Instructions:

(if different than above)

c/o                                                      

Street:                                               

City/State/Zip:                                 

Attention:                                         

Telephone No.:                                              



--------------------------------------------------------------------------------

NAME OF PURCHASER: RTW Master Fund Limited By:  

/s/ Roderick Wong

Name: Roderick Wong Title: Director Aggregate Series A Preferred Shares Purchase
Price (Preferred Subscription Amount): $7,000,000.00

Number of Series A Preferred Shares to be Acquired:

7,955

Tax ID No.: Address for Notice:

 

 

 

Telephone No.:                                     Facsimile
No.:                                     E-mail
Address:                                    
Attention:                                     

Delivery Instructions:

(if different than above)

c/o                                                      

Street:                                               

City/State/Zip:                                 

Attention:                                         

Telephone No.:                                              



--------------------------------------------------------------------------------

NAME OF PURCHASER: Acorn Bioventures, L.P. By: Acorn Capital Advisors GP, LLC,
its general partner By:  

/s/ Isaac Manke             

Name: Isaac Manke Title: Member Aggregate Series A Preferred Shares Purchase
Price (Preferred Subscription Amount): $10,000,000.00 Number of Series A
Preferred Shares to be Acquired: 11,364 Tax ID No.: Address for Notice:

 

 

 

Telephone No.:                                     Facsimile
No.:                                     E-mail
Address:                                    
Attention:                                     

Delivery Instructions:

(if different than above)

c/o                                                      

Street:                                               

City/State/Zip:                                 

Attention:                                         

Telephone No.:                                              



--------------------------------------------------------------------------------

NAME OF PURCHASER: Venrock Healthcare Capital Partners III, L.P. By: VHCP
Management III, LLC, its general partner By:  

/s/ David L. Stepp            

Name: David L. Stepp Title: Authorized Signatory Aggregate Series A Preferred
Shares Purchase Price (Preferred Subscription Amount): $6,858,000.00 Number of
Series A Preferred Shares to be Acquired: 7,793 Tax ID No.: Address for Notice:

 

 

 

Telephone No.:                                      Facsimile No.:
                                     E-mail Address:
                                     Attention:
                                    

Delivery Instructions:

(if different than above)

c/o                                                      

Street:                                               

City/State/Zip:                                 

Attention:                                         

Telephone No.:                                              



--------------------------------------------------------------------------------

NAME OF PURCHASER: VHCP Co-Investment Holdings III, LLC By: VHCP Management III,
LLC, its manager By:  

/s/ David L. Stepp            

Name: David L. Stepp Title: Authorized Signatory Aggregate Series A Preferred
Shares Purchase Price (Preferred Subscription Amount): $685,200.00 Number of
Series A Preferred Shares to be Acquired: 779 Tax ID No.: Address for Notice:

 

 

 

Telephone No.:                                     Facsimile
No.:                                     E-mail
Address:                                    
Attention:                                     

Delivery Instructions:

(if different than above)

c/o                                                      

Street:                                               

City/State/Zip:                                 

Attention:                                         

Telephone No.:                                              



--------------------------------------------------------------------------------

NAME OF PURCHASER: Biotechnology Value Fund, L.P. By:  

/s/ Mark Lampert        

Name: Mark Lampert Title: Chief Executive Officer BVF I GP LLC, itself General
Partner of Biotechnology Value Fund, L.P. Aggregate Series A Preferred Shares
Purchase Price (Preferred Subscription Amount): $5,222,800.00 Number of Series A
Preferred Shares to be Acquired: 5935 Tax ID No.:
                                     Address for Notice:

 

 

 

Telephone No.:                                      Facsimile No.:
                                     E-mail Address:
                                     Attention:
                                    

Delivery Instructions:

(if different than above)

c/o                                                      

Street:                                               

City/State/Zip:                                 

Attention:                                         

Telephone No.:                                              



--------------------------------------------------------------------------------

NAME OF PURCHASER: Biotechnology Value Fund II, L.P. By:  

/s/ Mark Lampert                    

Name: Mark Lampert Title: Chief Executive Officer BVF II GP LLC, itself General
Partner of Biotechnology Value Fund II, L.P. Aggregate Series A Preferred Shares
Purchase Price (Preferred Subscription Amount): $3,895,760.00 Number of Series A
Preferred Shares to be Acquired: 4,427 Tax ID No.:
                                     Address for Notice:

 

 

 

Telephone No.:                                      Facsimile No.:
                                     E-mail Address:
                                     Attention:
                                    

Delivery Instructions:

(if different than above)

c/o                                                      

Street:                                               

City/State/Zip:                                 

Attention:                                         

Telephone No.:                                              



--------------------------------------------------------------------------------

NAME OF PURCHASER: Biotechnology Value Trading Fund OS, L.P. By:  

/s/ Mark Lampert                    

Name: Mark Lampert Title: President BVF Inc., General Partner of BVF Partners
L.P., itself sole member of BVF Partners OS Ltd., itself GP of Biotechnology
Value Trading Fund OS, L.P. Aggregate Series A Preferred Shares Purchase Price
(Preferred Subscription Amount): $679,360 Number of Series A Preferred Shares to
be Acquired: 772 Tax ID No.:                                      Address for
Notice:

 

 

 

Telephone No.:                                      Facsimile No.:
                                     E-mail Address:
                                     Attention:
                                    

Delivery Instructions:

(if different than above)

c/o                                                      

Street:                                               

City/State/Zip:                                 

Attention:                                         

Telephone No.:                                              



--------------------------------------------------------------------------------

NAME OF PURCHASER: MSI BVF SPC L.L.C. By:  

/s/ Mark Lampert                    

Name: Mark Lampert Title: President BVF Inc., General Partner of BVF Partners
L.P., itself attorney-in-fact for MSI BVF SPV, L.L.C. Aggregate Series A
Preferred Shares Purchase Price (Preferred Subscription Amount): $201,520.00
Number of Series A Preferred Shares to be Acquired: 229 Tax ID No.:
                                     Address for Notice:

 

 

 

Telephone No.:                                      Facsimile No.:
                                     E-mail Address:
                                     Attention:
                                    

Delivery Instructions:

(if different than above)

c/o                                                      

Street:                                               

City/State/Zip:                                 

Attention:                                         

Telephone No.:                                              



--------------------------------------------------------------------------------

NAME OF PURCHASER: Logos Opportunities Fund II, L.P.

 

By: Logos Opportunities GP, LLC, its General Partner

By:  

/s/Graham Walmsley            

Name: Graham Walmsley Title: Manager Aggregate Series A Preferred Shares
Purchase Price (Preferred Subscription Amount): $5,000,000.00 Number of Series A
Preferred Shares to be Acquired: 5,682 Tax ID No.:
                                     Address for Notice:

 

 

 

Telephone No.:                                      Facsimile No.:
                                     E-mail Address:
                                     Attention:
                                    

Delivery Instructions:

(if different than above)

c/o                                                      

Street:                                               

City/State/Zip:                                 

Attention:                                         

Telephone No.:                                              



--------------------------------------------------------------------------------

NAME OF PURCHASER: VHCP CO-INVESTMENT HOLDINGS II, LLC By: VHCP Management II,
LLC, its manager By:  

/s/ David L. Stepp

Name: David L. Stepp Title: Authorized Signatory Aggregate Series A Preferred
Shares Purchase Price (Preferred Subscription Amount): $ 1,285,200.00 Number of
Series A Preferred Shares to be Acquired: 1,460 Tax ID No.: Address for Notice:

 

 

 

Telephone No.:                                      Facsimile No.:
                                     E-mail Address:
                                     Attention:
                                    

Delivery Instructions:

(if different than above)

c/o                                                      

Street:                                               

City/State/Zip:                                 

Attention:                                         

Telephone No.:                                              



--------------------------------------------------------------------------------

NAME OF PURCHASER: Atlas Venture Fund XI, L.P.

By: Atlas Venture Associates XI, L.P., its GP

By: Atlas Venture Associates XI, LLC, its GP

By:  

/s/ Ommer Chohan

Name: Ommer Chohan Title: CFO Aggregate Series A Preferred Shares Purchase Price
(Preferred Subscription Amount): $10,000,000.00 Number of Series A Preferred
Shares to be Acquired: 11,364 Tax ID No.: Address for Notice:

 

 

 

Telephone No.:                                      Facsimile No.:
                                     E-mail Address:
                                     Attention:
                                    

Delivery Instructions:

(if different than above)

c/o                                                      

Street:                                               

City/State/Zip:                                 

Attention:                                         

Telephone No.:                                              



--------------------------------------------------------------------------------

NAME OF PURCHASER: Commodore Capital Master LP By:  

/s/ Michael Kramarz, MD

Name: Michael Kramarz, MD Title: Authorized Signatory Aggregate Series A
Preferred Shares Purchase Price (Preferred Subscription Amount): $_2,250,000.00
Number of Series A Preferred Shares to be Acquired: 2,557 Tax ID No.: Address
for Notice:

 

 

 

Telephone No.:                                      Facsimile No.:
                                     E-mail Address:
                                     Attention:
                                    

Delivery Instructions:

(if different than above)

c/o                                                      

Street:                                               

City/State/Zip:                                 

Attention:                                         

Telephone No.:                                              



--------------------------------------------------------------------------------

NAME OF PURCHASER: [***] By:  

     

Name: Title: Aggregate Series A Preferred Shares Purchase Price (Preferred
Subscription Amount): $150,000.00 Number of Series A Preferred Shares to be
Acquired: 170 Tax ID No.: Address for Notice:

 

 

 

Telephone No.:                                      Facsimile No.:
                                     E-mail Address:
                                     Attention:
                                    

Delivery Instructions:

(if different than above)

c/o                                                      

Street:                                               

City/State/Zip:                                 

Attention:                                         

Telephone No.:                                              



--------------------------------------------------------------------------------

NAME OF PURCHASER: Samsara BioCapital, L.P. By: Samsara BioCapital GP, LLC, its
General Partner By:  

/s/ Srinivas Akkaraju, MD, PhD

Name: Srinivas Akkaraju, MD, PhD Title: Managing General Partner Aggregate
Series A Preferred Shares Purchase Price (Preferred Subscription Amount):
$5,000,000.00 Number of Series A Preferred Shares to be Acquired: 5,682 Tax ID
No.: Address for Notice:

 

 

 

Telephone No.:                                      Facsimile No.:
                                     E-mail Address:
                                     Attention:
                                    

Delivery Instructions:

(if different than above)

c/o                                                      

Street:                                               

City/State/Zip:                                 

Attention:                                         

Telephone No.:                                              



--------------------------------------------------------------------------------

NAME OF PURCHASER: [***] By:  

     

Name: Title: Aggregate Series A Preferred Shares Purchase Price (Preferred
Subscription Amount): $3,000,000.00 Number of Series A Preferred Shares to be
Acquired: 3,409 Tax ID No.: Address for Notice:

 

 

 

Telephone No.:                                      Facsimile No.:
                                     E-mail Address:
                                     Attention:
                                    

Delivery Instructions:

(if different than above)

c/o                                                      

Street:                                               

City/State/Zip:                                 

Attention:                                         

Telephone No.:                                              



--------------------------------------------------------------------------------

NAME OF PURCHASER: Perceptive Life Sciences Master Fund, Ltd. By:  

/s/ James H. Mannix

Name: James H. Mannix Title: Chief Operating Officer Aggregate Series A
Preferred Shares Purchase Price (Preferred Subscription Amount): $7,000,000.00
Number of Series A Preferred Shares to be Acquired: 7,955 Tax ID No.: Address
for Notice:

 

 

 

Telephone No.:                                      Facsimile No.:
                                     E-mail Address:
                                     Attention:
                                    

Delivery Instructions:

(if different than above)

c/o                                                      

Street:                                               

City/State/Zip:                                 

Attention:                                         

Telephone No.:                                              



--------------------------------------------------------------------------------

NAME OF PURCHASER: Venrock Healthcare Capital Partners II, L.P.

By: VHCP Management II, LLC, its general partner

By:  

/s/ David L. Stepp

Name: David L. Stepp Title: Authorized Signatory Aggregate Series A Preferred
Shares Purchase Price (Preferred Subscription Amount): $3,171,600.00 Number of
Series A Preferred Shares to be Acquired: 3,604 Tax ID No.: Address for Notice:

 

 

 

Telephone No.:                                      Facsimile No.:
                                     E-mail Address:
                                     Attention:
                                    

Delivery Instructions:

(if different than above)

c/o                                                      

Street:                                               

City/State/Zip:                                 

Attention:                                         

Telephone No.:                                              



--------------------------------------------------------------------------------

Annex A: Schedule of Purchasers

EXHIBITS:

 

A:

Certificate of Designations

 

B:

Form of Registration Rights Agreement

 

C:

Share Certificate Questionnaire

 

D:

Form of Irrevocable Transfer Agent Instructions

 

E:

Form of Secretary’s Certificate

 

F:

Form of Officers’ Certificate

 

G:

Jefferies Required Disclosure

 

H:

Merger Agreement



--------------------------------------------------------------------------------

SCHEDULE OF PURCHASERS

[***]



--------------------------------------------------------------------------------

EXHIBIT A

CERTIFICATE OF DESIGNATIONS



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT C

STOCK CERTIFICATE QUESTIONNAIRE

Pursuant to Section 2.2(b) of the Agreement, please provide us with the
following information:

 

1.    The exact name that the Securities are to be registered in (this is the
name that will appear on the stock certificate(s)). You may use a nominee name
if appropriate:   

 

2.    The relationship between the Purchaser of the Securities and the
Registered Holder listed in response to Item 1 above:   

 

3.    The mailing address, telephone and telecopy number of the Registered
Holder listed in response to Item 1 above:   

 

  

 

  

 

  

 

  

 

4.    The U.S. Tax Identification Number (or, if an individual, the U.S. Social
Security Number) of the Registered Holder listed in response to Item 1 above:   

 



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF IRREVOCABLE TRANSFER AGENT INSTRUCTIONS

As of                 ,         

[Insert Name of Transfer Agent]

[Address]

[Address]

Attn:                                 

Ladies and Gentlemen:

Reference is made to that certain Securities Purchase Agreement, dated as of ,
2020 (the “Agreement”), by and among Unum Therapeutics Inc., a Delaware
corporation (the “Company”), and the purchasers named on the signature pages
thereto (collectively, and including permitted transferees, the “Holders”),
pursuant to which the Company is issuing to the Holders shares (the “Shares”) of
Series A Non- Voting Convertible Preferred Stock, par value $0.001 per share
(the “Series A Preferred Stock”), which will be convertible into shares (the
“Conversion Shares”) of the Company’s common stock, par value $0.001 per share
(the “Common Stock”).

This letter shall serve as our irrevocable authorization and direction to you
(provided that you are the transfer agent of the Company at such time and the
conditions set forth in this letter are satisfied), subject to any stop transfer
instructions that we may issue to you from time to time, if any, to issue shares
of Common Stock upon the conversion of the Series A Preferred Stock to or upon
the order of a Holder from time to time upon delivery of an executed Notice of
Effectiveness of Registration Statement, in the form attached hereto as Annex I.

You acknowledge and agree that so long as you have received (a) written
confirmation from the Company’s legal counsel that either (1) a registration
statement covering resales of the Shares has been declared effective by the
Securities and Exchange Commission (the “Commission”) under the Securities Act
of 1933, as amended (the “Securities Act”), or (2) the Shares have been sold in
conformity with Rule 144 under the Securities Act (“Rule 144”) or are eligible
for sale under Rule 144, without the requirement for the Company to be in
compliance with the current public information required under Rule 144 as to
such securities and without volume or manner-of-sale restrictions and (b) if
applicable, a copy of such registration statement, then, unless otherwise
required by law, within three (3) Trading Days of your receipt of a notice of
transfer or Shares, you shall issue the certificates representing the Shares
registered in the names of such Holders or transferees, as the case may be, and
such certificates shall not bear any legend restricting transfer of the Shares
thereby and should not be subject to any stop-transfer restriction; provided,
however, that if such Shares are not registered for resale under the Securities
Act or able to be sold under Rule 144 without the requirement for the Company to
be in compliance with the current public information required under Rule 144 as
to such securities and without volume or manner-of-sale restrictions, then the
certificates for such Shares shall bear the following legend:

 

   THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT   



--------------------------------------------------------------------------------

   AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS
EVIDENCED BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY
AND ITS TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER THE
SECURITIES ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.   

A form of written confirmation from the Company’s outside legal counsel that a
registration statement covering resales of the Shares has been declared
effective by the Commission under the Securities Act is attached hereto as Annex
I.

Please be advised that the Holders are relying upon this letter as an inducement
to enter into the Agreement and, accordingly, each Holder is a third party
beneficiary to these instructions.

Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions.

 

Very truly yours,

[INSERT NAME OF COMPANY]

By:  

 

Name:  

 

Title:  

 

 

Acknowledged and Agreed:

[INSERT NAME OF TRANSFER AGENT]

By:  

 

Name:  

 

Title:  

 

Date:                         ,         



--------------------------------------------------------------------------------

Annex I

FORM OF NOTICE OF EFFECTIVENESS OF REGISTRATION STATEMENT

 

[Insert Name of Transfer Agent]

[Address]

[Address]

Attn:                        

Re: [Insert Name of Company]

Ladies and Gentlemen:

We are counsel to Unum Therapeutics Inc., a Delaware corporation (the
“Company”), and have represented the Company in connection with that certain
Securities Purchase Agreement, dated as of _______ , ___ , entered into by and
among the Company and the purchasers named therein (collectively, the
“Purchasers”) pursuant to which the Company issued to the Purchasers shares of
the Company’s Series A Non-Voting Convertible Preferred Stock, $0.001 par value
per share (the “Shares”). Pursuant to that certain Registration Rights Agreement
of even date, the Company agreed to register the resale of the Shares
(collectively, the “Registrable Securities”), under the Securities Act of 1933,
as amended (the “Securities Act”). In connection with the Company’s obligations
under the Registration Rights Agreement,                  on,         , the
Company filed a Registration Statement on Form S-3 (File No. 333-            )
(the “Registration Statement”) with the Securities and Exchange Commission (the
“Commission”) relating to the Registrable Securities which names each of the
Purchasers as a selling stockholder thereunder.

In connection with the foregoing, we advise you that a member of the
Commission’s staff has advised us by telephone that the Commission has entered
an order declaring the Registration Statement effective under the Securities Act
at                  [a.m.][p.m.] on _______ , ___ , and we have no knowledge,
after reviewing the Commission’s “Stop Orders” web page
(http://sec.gov/litigation/stoporders.shtml), that any stop order suspending its
effectiveness has been issued or that any proceedings for that purpose are
pending before, or threatened by, the Commission and the Registrable Securities
are available for resale under the Securities Act pursuant to the Registration
Statement.

This letter shall serve as our standing notice to you that the Shares may be
freely transferred by the Purchasers pursuant to the Registration Statement. You
need not require further letters from us to effect any future legend-free
issuance or reissuance of shares of Common Stock to the Purchasers or the
transferees of the Purchasers, as the case may be, as contemplated by the
Company’s Irrevocable Transfer Agent Instructions dated                
,        , provided at the time of such reissuance, the Company has not
otherwise notified you that the Registration Statement is unavailable for the
resale of the Registrable Securities. This letter shall serve as our standing
instructions with regard to this matter.

 

Very truly yours, [INSERT NAME OF COMPANY COUNSEL]

By:  

 



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF SECRETARY’S CERTIFICATE

The undersigned hereby certifies that Erin Schellhammer is the duly elected,
qualified and acting Secretary of Unum Therapeutics Inc., a Delaware corporation
(the “Company”), and that as such he is authorized to execute and deliver this
certificate in the name and on behalf of the Company and in connection with the
Securities Purchase Agreement, dated as of                  ,          , by and
among the Company and the investors party thereto (the “Securities Purchase
Agreement”), and further certifies in his official capacity, in the name and on
behalf of the Company, the items set forth below. Capitalized terms used but not
otherwise defined herein shall have the meaning set forth in the Securities
Purchase Agreement.

 

1.

Attached hereto as Exhibit A is a true, correct and complete copy of the
resolutions duly adopted by the Board of Directors of the Company at a meeting
held on                  . Such resolutions have not in any way been amended,
modified, revoked or rescinded, have been in full force and effect since their
adoption to and including the date hereof and are now in full force and effect.

 

2.

Attached hereto as Exhibit B is a true, correct and complete copy of the
Certificate of Incorporation of the Company, together with any and all
amendments thereto currently in effect, and no action has been taken to further
amend, modify or repeal such Certificate of Incorporation, the same being in
full force and effect in the attached form as of the date hereof

 

3.

Attached hereto as Exhibit C is a true, correct and complete copy of the Bylaws
of the Company and any and all amendments thereto currently in effect, and no
action has been taken to further amend, modify or repeal such Bylaws, the same
being in full force and effect in the attached form as of the date hereof.

 

4.

Each person listed below has been duly elected or appointed to the position(s)
indicated opposite his name and is duly authorized to sign the Securities
Purchase Agreement and each of the Transaction Documents on behalf of the
Company, and the signature appearing opposite such person’s name below is such
person’s genuine signature.

 

Name

  

Position

  

Signature

Charles Wilson    Chief Executive Officer   

 

John Green    Chief Financial Officer   

 

IN WITNESS WHEREOF, the undersigned has hereunto set his hand as of
this                 day of                 ,     .

 

 

Secretary



--------------------------------------------------------------------------------

I, Charles Wilson, Ph.D., Chief Executive Officer, hereby certify that Erin
Schellhammer is the duly elected, qualified and acting Secretary of the Company
and that the signature set forth above is his true signature.

 

 

Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT A

Resolutions



--------------------------------------------------------------------------------

EXHIBIT B

Certificate of Incorporation



--------------------------------------------------------------------------------

EXHIBIT C

Bylaws



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF OFFICER’S CERTIFICATE

The undersigned, the Chief Executive Officer and Chief Financial Officer of Unum
Therapeutics Inc., a Delaware corporation (the “Company”), pursuant to
Section 5.1(i) of the Securities Purchase Agreement, dated as
of                        , by and among the Company and the investors signatory
thereto (the “Securities Purchase Agreement”), hereby represents, warrants and
certifies as follows (capitalized terms used but not otherwise defined herein
shall have the meaning set forth in the Securities Purchase Agreement):

 

  1.

The representations and warranties of the Company contained in the Securities
Purchase Agreement are true and correct in all material respects (except for
those representations and warranties which are qualified as to materiality, in
which case, such representations and warranties shall be true and correct in all
respects) as of the date when made and as of the date hereof, as though made on
and as of such date, except for such representations and warranties that speak
as of a specific date.

 

  2.

The Company has performed, satisfied and complied in all material respects with
all covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by it at or prior to the date
hereof.

IN WITNESS WHEREOF, the undersigned has executed this certificate this         
day of                         ,             .

 

 

Chief Executive Officer

 

Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT G

Jefferies Required Disclosure

On February 2, 2016, pursuant to an offer of settlement by Jefferies LLC, the
SEC entered an administrative order, pursuant to its Municipalities Continuing
Disclosure Cooperation (“MCDC”) initiative, finding that Jefferies LLC, in
connection with its underwriting of certain municipal securities offerings,
willfully violated Section 17(a)(2) of the Securities Act of 1933. The
administrative order requires Jefferies LLC to cease and desist from committing
or causing any violations or any future violations of Section 17(a)(2), to pay a
civil penalty, and to complete certain undertakings. Jefferies LLC received
waivers from the SEC of any disqualifications under Regulations A (Rule 262), D
(Rule 505 and 506), and E arising from the settlement, effective as of
February 2, 2016. The SEC Order is available at
https://www.sec.gov/rules/other/2016/33-10030.pdf.



--------------------------------------------------------------------------------

EXHIBIT H

Merger Agreement